Exhibit 10.8



[image_004.jpg]







LOAN AND SECURITY AGREEMENT

 

DATED AS OF JUNE 26, 2014

BY AND AMONG

IREIT LITTLE ROCK MIDTOWNE, L.L.C.

AS BORROWER,

AND

JPMORGAN CHASE BANK, N.A.

AS LENDER

JPMORGAN REAL ESTATE BANKING

 

 

 

TABLE OF CONTENTS

ARTICLE I  DEFINED TERMS 1 Section 1.01 Definitions 1       ARTICLE
II  CONDITIONS TO DISBURSEMENT 15 Section 2.01 Right to Advances 15 Section 2.02
Conditions to Closing and Initial Advance 15       ARTICLE III  LOAN TERMS 17
Section 3.01 The Loan and Advances 17 Section 3.02 Interest Elections 18 Section
3.03 Repayment of the Loan; Evidence of Debt 19 Section 3.04 Prepayment of The
Loan 20 Section 3.05 Fees 20 Section 3.06 Interest 21 Section 3.07 Alternate
Rate of Interest 21 Section 3.08 Increased Costs 21 Section 3.09 Break Funding
Payments 22 Section 3.10 Taxes 23 Section 3.11 Payments Generally; Late Fee 26
Section 3.12 Mitigation of Increased Costs 27 Section 3.13 Extension Options 27
      ARTICLE IV  GENERAL COVENANTS 29 Section 4.01 Liens, Taxes, and
Governmental Claims 29 Section 4.02 Leases 30 Section 4.03 Operations of
Borrower 31 Section 4.04 Appraisals 34 Section 4.05 Prohibited Distributions 34
Section 4.06 Borrower’s Right to Contest Legal Requirements 34 Section 4.07
Government Regulation 35 Section 4.08 Financial Information and Other Deliveries
35 Section 4.09 Hazardous Substances 36 Section 4.10 ERISA 37 Section 4.11
Compliance with Laws 38 Section 4.12 Sanctions Laws and Regulations 38 Section
4.13 Debt Service Coverage Covenant 38 Section 4.14 Ground Lease 39      
ARTICLE V  COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT 39 Section 5.01 Permits
39 Section 5.02 Project Documents and Swap Agreements 40 Section 5.03
Reassignment 41 Section 5.04 Additional Instruments 42

 

i

1

 




ARTICLE VI REPRESENTAITONS AND WARRANTIES 42 Section 6.01 Representations and
Warranties 42 Section 6.02 Nature of Representations and Warranties 45      
ARTICLE VII INSURANCE AND CONDEMNATION 45 Section 7.01 Insurance and Casualty 45
Section 7.02 Condemnation and Other Awards 50       ARTICLE VIII  DEFAULTS 51
Section 8.01 Defaults 51       ARTICLE IX  ACCELRATION AND REMEDIES 55 Section
9.01 Acceleration 55 Section 9.02 Curing of Defaults 55       ARTICLE
X  MISCELLANEOUS 55 Section 10.01 Notices 55 Section 10.02 Waivers; Amendments
57 Section 10.03 Expenses; Indemnity; Damage Waiver 58 Section 10.04 Successors
and Assigns 59 Section 10.05 Survival 61 Section 10.06 Counterparts;
Integration; Effectiveness 62 Section 10.07 Severability 62 Section 10.08 Right
of Setoff 63 Section 10.09 Governing Law; Jurisdiction; Consent to Service of
Process 63 Section 10.10 Waiver of Jury Trial 64 Section 10.11 Headings 64
Section 10.12 Confidentiality 64 Section 10.13 Interest Rate Limitation 65
Section 10.14 USA Patriot Act 65 Section 10.15 Replacement Documentation 66
Section 10.16 Swap Agreements 66

 

EXHIBITS

Exhibit A -- Legal Description Exhibit B -- Limited Recourse and Guaranty
Provisions Exhibit C -- Approved Leases Exhibit D -- Permitted Transfer
Definition

 

ii

 

 

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of this 26th day of
June, 2014, is by and between IREIT LITTLE ROCK MIDTOWNE, L.L.C., a Delaware
limited liability company (“Borrower”), JPMORGAN CHASE BANK, N.A. a national
banking association (“Lender”).

RECITALS

WHEREAS, Borrower owns all of tenant’s interest and all of the landlord’s
interest under the Ground Lease (hereinafter defined) which relates to certain
real property located in the City of Little Rock, County of Pulaski and State of
Arkansas more particularly described in Exhibit A attached hereto and
incorporated herein by this reference (the “Property”) along with the
improvements located thereon consisting of a 126,288 square foot retail shopping
center (the “Improvements); and

WHEREAS, Borrower has requested, and Lender has agreed to provide, financing to
Borrower on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINED TERMS

Section 1.01       Definitions.

The following terms shall have the following meanings:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for the
relevant Interest Period, or for any CBFR Advance an interest rate per annum
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one-month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

“Advance” means a borrowing hereunder, (a) made by Lender on the same Borrowing
Date in the full amount of the Commitment on the Closing Date, or (b) the
conversion or continuance by Lender on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the Loan of
the same Type and, in the case of Eurodollar the Loan, for the same Interest
Period.

1

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to it in the Preamble.

“Annual Debt Service” means, as of any date of determination, annual debt
service on a loan with a principal amount equal to the Commitment on such date
of determination, assuming (a) a fixed rate of interest per annum equal to the
greatest of (i) the Eurodollar Rate as of such date of determination for a loan
in such amount with an Interest Period equal to one (1) month, (ii) the annual
yield to maturity as of such date of determination of a ten (10) year United
States Treasury Note in the amount of such loan plus two and one quarter percent
(2.25%) per annum, or (iii) six and one-quarter percent (6.25%) per annum, and
(b) amortization of such loan in equal annual payments of principal and interest
over a period of thirty (30) years.

“Anchor Leases” means the Leases with Container Store, Williams Sonoma, Pottery
Barn and Ulta, as amended from time to time.

“Anchor Tenant” means each tenant named in the Anchor Leases.

“Applicable Margin” means 1.15% with respect to the Floating Rate and 1.95% with
respect to the Eurodollar Rate.

“Appraisal” means a written statement setting forth an opinion of the market
value of the Mortgaged Property that (i) has been independently and impartially
prepared by a qualified appraiser directly engaged by Lender, (ii) complies with
all applicable federal and state laws and regulations dealing with appraisals or
valuations of real property, and (iii) has been reviewed as to form and content
and approved by Lender, in its reasonable discretion.

“Appraised Value” means the “as is” dollar value of the Project, as determined
by the Lender based upon its review of the Appraisal.

“Approved Fund” has the meaning ascribed to it in Section 10.04(b).

“Approved Lease” means (a) each existing Lease identified in Exhibit C hereto,
(b) any Major Lease hereafter entered into by Borrower and approved by Lender,
and (c) any other Lease which is entered into by Borrower in the ordinary course
of business on market terms.

“Assignment of Rents” means the Assignment of Lessor’s Interest in Leases and
Rents of even date herewith executed by Borrower in favor of Lender, as amended
from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” has the meaning set forth in the preamble.

2

 

“Borrower Financing Statement” means the UCC financing statement covering the
security interests in personal property granted by Borrower to Lender in the
Loan Documents for filing with the Secretary of State of the State of Delaware.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Request” means a request by Borrower for an Advance in accordance
with Section 3.02 hereof.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Advance,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.

“CBFR”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loan comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.

“Certification of Non-Foreign Status” means an affidavit, signed under penalty
of perjury by an authorized officer of Borrower, stating (a) that Borrower is
not a “foreign corporation,” “foreign partnership,” “foreign trust,” or “foreign
estate,” as those terms are defined in the Code and the regulations promulgated
thereunder, (b) Borrower’s U.S. employer identification number, and (c) the
address of Borrower’s principal place of business. Such affidavit shall be
consistent with the requirements of the regulations promulgated under
Section 1445 of the Code, and shall otherwise be in form and substance
acceptable to Lender.

3

 

“Change in Law” means the occurrence after the date of this Agreement: (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by Lender (or, for purposes of
Section 3.08(b), by any lending office of Lender or by Lender’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Charges” has the meaning set forth in Section 10.13 hereof.

“Closing Date” is the earlier of the date of the disbursement of the Loan, or
the date all the conditions to the first disbursement have been satisfied,
including recording the Mortgage.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, the commitment of Lender to make the Loan hereunder in an
amount not exceeding $20,725,000, as such amount may be modified from time to
time pursuant to the terms hereof.

“Communications” has the meaning set forth in Section 10.01(d)(ii) hereof.

“Compliance Certificate” means a certificate delivered by Borrower to Lender on
a quarterly basis calculating the Debt Service Coverage Ratio on each Test Date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Service Coverage Ratio” means, as of any determination date, the ratio of
NOI as of such determination date to Annual Debt Service as of such
determination date.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies or recourse of
creditors generally, including without limitation, the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loan.

“Default” has the meaning assigned to it in Section 8.01 hereof.

4

 

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“dollars” or “$” refers to lawful money of the United States of America.

“DSCR Shortfall” has the meaning assigned to it in Section 4.13 hereof.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
or any other Person, providing for access to data protected by passcodes or
other security system.

“Employee Benefit Plan” means an employee benefit plan as defined in
Section 3(3) of ERISA, maintained, sponsored by or contributed to by Borrower or
any ERISA Affiliate.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement of even date herewith executed by Borrower and Guarantor in favor of
Lender, as amended from time to time.

“Environmental Laws” means any local, state or federal law, rule (having the
effect of law), regulation or order (having the effect of law) relating to the
manufacture, storage, use, handling, discharge, transport, disposal, treatment
or clean-up of hazardous or toxic substances or materials, including, without
limitation, “CERCLA”, “RCRA”, or state superlien or environmental clean-up
statutes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means Borrower or any corporation, trade or business that
along with Borrower is treated as a single employer under Sections 414(b),
414(c), 414(m) or 414(o) of the Code.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 3.06(c) hereof, bears interest at the applicable Eurodollar Rate.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 3.06(c) hereof, bears interest at the applicable Eurodollar Rate.

5

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, a per annum rate of interest equal to the Adjusted LIBO Rate
for such Interest Period plus the Applicable Margin.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
Federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to the Loan or Commitment pursuant to a law in effect on the
date on which Lender changes its lending office, except to the extent that,
pursuant to Section 3.10, amounts with respect to such Taxes were payable to
Lender immediately before it changed its lending office, (c) Taxes attributable
to Lender’s failure to comply with Section 3.10(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Law and Regulations.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/16 of 1%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/16 of 1%) of the quotations for such day for such transactions received
by Lender from three Federal funds brokers of recognized standing selected by
it.

“FEMA” has the meaning set forth in Section 7.01(a)(vi) hereof.

“First Extended Maturity Date” has the meaning set forth in Section 3.13(a)
hereof.

“Floating Rate” means, for any day, a rate per annum equal to the CB Floating
Rate for such day plus the Applicable Margin for such day.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 3.06(c) hereof, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided
Section 3.06(c) hereof, bears interest at the Floating Rate.

6

 

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Ground Lease” means the Ground Lease Agreement, dated August 2, 2004, by and
between IREIT Little Rock Midtowne, L.L.C. (as successor-in-interest to Midtowne
Little Rock Partners Limited Partnership), as lessee, and IREIT Little Rock
Midtowne, L.L.C. (as successor-in-interest to SPC Markham Limited Partnership),
as lessor, as evidenced by that certain Memorandum of Ground Lease Agreement,
recorded September 16, 2004 as Instrument Number 2004077431 in the records of
Pulaski County, Arkansas, as amended by that certain (i) First Amendment to
Ground Lease Agreement, dated September 13, 2011, as evidenced by the certain
First Amendment to Memorandum of Ground Lease Agreement, recorded September 22,
2011 as Instrument Number 2011056140 in the records of Pulaski County, Arkansas,
and (ii) Second Amendment to Ground Lease Agreement, dated September 15, 2011.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means Inland Real Estate Income Trust, Inc., a Maryland corporation.

“Guaranty” means the Guaranty of even date herewith executed by Guarantor in
favor of Lender, as amended from time to time, evidencing guaranties by the
Guarantor with respect to certain acts of Borrower, including without
limitation, as described on Exhibit C.

7

 

“Hazardous Substances” means and includes all hazardous and toxic substances,
wastes or materials, hydrocarbons (including naturally occurring or man-made
petroleum and hydrocarbons), flammable explosives, urea formaldehyde insulation,
radioactive materials, biological substances and any other kind and/or type of
pollutants or contaminates (including, without limitation, asbestos and raw
materials which include hazardous constituents), sewage sludge, industrial slag,
solvents and/or any other similar substances, or materials which are included
under or regulated by any Environmental Laws; provided, however, that “Hazardous
Substances” shall not include (a) materials customarily used in the construction
and demolition of buildings, or (b) cleaning materials and office products
customarily used in the operation of properties such as the Mortgaged Property,
to the extent such materials described in the preceding clauses (a) and (b) are
stored, handled, used and disposed of in compliance with all Environmental Laws.

“Improvements” shall have the meaning ascribed to it in the preamble.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, and (k) all Swap Obligations. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b) hereof.

“Ineligible Institution” has the meaning set forth in Section 10.04 hereof.

“Initial Maturity Date” means July 5, 2019.

“Interest Election Request” means a request by Borrower to convert or continue
an Advance in accordance with Section 3.02 hereof.

8

 

“Interest Payment Date” means the fifth (5th) day of each month.

“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of an Advance
initially shall be the date on which such Advance is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Advance.

“IRS” means the United States Internal Revenue Service.

“Lease” means any lease or other agreement for the use and occupancy of all or
any portion of the Improvements, whether now in existence or hereafter arising.

“Legal Requirements” means any and all judicial decisions, statutes, rulings,
directions, rules, regulations, permits, certificates or ordinances of any
Governmental Authority in any way applicable to Borrower or the Property or
Improvements, including, without limitation, the ownership, division, use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction thereof.

“Lender” has the meaning set forth in the preamble.

“Lessee” means a tenant under a Lease.

“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page) on such screen at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period. In the event that such rate does not appear on such page
(or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates for dollar
deposits in the London interbank market as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

9

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means the loan made by Lender pursuant to this Agreement (or any
conversion or continuation thereof).

“Loan Documents” means this Agreement, the Note, the Mortgage, the Assignment of
Rents, the Guaranty, the Environmental Indemnity Agreement, the Property Manager
Subordination Agreement, and any and all other documents now or hereafter
executed by Borrower, Guarantor or any other guarantor of the Obligations or any
portion thereof evidencing, guarantying, securing or otherwise pertaining to the
Obligations; provided, however, that Swap Agreements between Borrower and Lender
or Affiliate of Lender shall not constitute Loan Documents.

“Loan Fee” has the meaning set forth in Section 3.05(a) hereof.

“Loan-to-Value Ratio” means the ratio, expressed as a percentage, of (a) the
Commitment to (b) the Appraised Value.

“Losses” has the meaning set forth in Section 10.03(b) hereof.

“Major Lease” means any Lease demising more than ten thousand (10,000) square
feet of space in the Improvements.

“Material Borrower Indebtedness” has the meaning set forth in Section 8.01(t)
hereof.

“Maturity Date” means the Initial Maturity Date as such date may be extended
pursuant to Section 3.13(a) hereof.

“Maximum Rate” has the meaning set forth in Section 10.13 hereof.

“Mortgage” means the Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing of even date herewith executed by Borrower to Lender,
encumbering the landlord’s interest and the tenant’s interest under the Ground
Lease, as amended from time to time.

“Mortgaged Property” means the Property, the Improvements and all other property
of Borrower subject to a Lien or security interest granted by any of the Loan
Documents. The Mortgaged Property shall include the interests of Borrower as
landlord and as tenant under the Ground Lease.

“Net Casualty Proceeds” shall have the meaning set forth in Section 7.01(g)(ii)
hereof.

“Net Condemnation Proceeds” shall have the meaning set forth in Section 7.02
hereof.

10

 

“NOI” means, as of any date of determination, all rental income (including
minimum rent, percentage rent, additional rent, escalation and pass through
payments) actually received by Borrower during the twelve (12) month period
(except as herein provided) ending on such date of determination arising from
the ownership and operation of the Property (excluding security deposits, and
rent paid during such period by any Lessee for more than twelve (12) months of
rental obligations), less the sum of all costs, taxes, expenses and
disbursements of every kind, nature or description actually paid or due and
payable during such period in connection with the leasing, management,
operation, maintenance and repair of the Property and of the personal property,
fixtures, machinery, equipment, systems and apparatus located therein or used in
connection therewith, but excluding (i) non-cash expenses, such as depreciation
and amortization costs, (ii) state and federal income taxes, (iii) the
non-current portion of capital expenditures determined in accordance with
generally accepted accounting principles and (iv) debt service payable on the
Loan. In determining NOI, (a) extraordinary items of income, such as those
resulting from casualty or condemnation or lease termination payments of
Lessees, shall be deducted from income, and (b) if at the time of delivery of
any Compliance Certificate, any Tenant Monetary Default exists or a Lease of any
Property has terminated and not been replaced by an Approved Lease, then the
rental income received by Borrower from the ownership and operation of the
Property affected by such Tenant Monetary Default or lease termination shall not
be included in the determination of NOI for that twelve (12) month period.
Solely in the case of the determination of the NOI for the period ending
September 30, 2014, such NOI shall be determined on the basis of the NOI for the
period Borrower owned the Property ending September 30, 2014, annualized in a
manner reasonably acceptable to Lender.

“Note” means the Promissory Note executed by Borrower in favor of Lender, as
amended from time to time.

“Obligations” means (i) all unpaid principal of and accrued and unpaid interest
on the Loan, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other indebtedness, liabilities or obligations of Borrower to
Lender, or any indemnified party arising under the Loan Documents and (ii) all
Swap Obligations under Swap Agreements, if any, with Lender or its Affiliates.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

11

 

“Participant” has the meaning set forth in Section 10.04(c)(i) hereof.

“Permits” means all permits, licenses, certificates and approvals now or
hereafter issued to Borrower for the operation of the Mortgaged Property.

“Permitted Encumbrances” means (a) Liens and security interests granted pursuant
to the Loan Documents, (b) the items set forth on Schedule B of the Title
Policy, (c) customary easements entered into by Borrower in connection with the
development and operation of the Mortgaged Property which Lender has determined
would have no material adverse effect on the use or value of the Mortgaged
Property, (d) documents required to be recorded by applicable law which have no
material adverse effect on the use or value of the Mortgaged Property,
(e) Approved Leases, (f) subordination, non-disturbance and attornment
agreements executed by Lender with respect to Approved Leases, and (g) memoranda
of Approved Leases.

“Permitted Indebtedness” means (a) the Obligations, (b) trade debt incurred in
the ordinary course of operation of the Mortgaged Property in such amounts as
are normal and reasonable under the circumstances, provided that such debt is
not evidenced by a note and is paid when due and provided in any event that the
outstanding principal balance of such debt shall not exceed at any one time
three percent (3%) of the outstanding Obligations, (c) equipment leases entered
into in the ordinary course of the operation of the Mortgaged Property and (d)
Approved Leases.

“Permitted Transfer” is defined in Exhibit D.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101 and Section 3(42) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective. The Prime Rate is a reference rate and is not
necessarily the lowest rate.

“Project” means the acquisition ownership and operation of the Property and the
Improvements.

“Project Documents” means the Property Management Agreement, and any other
agreement relating to the ownership, financing, development or operation of the
Improvements to which Borrower is a party or beneficiary, whether now existing
or hereafter arising; provided, however, that Project Documents shall not
include the Loan Documents, the Required Third Party Documents, any Swap
Agreement or the Leases.

“Property” has the meaning set forth in the Recitals.

12

 

“Property Management Agreement” means that certain Management Agreement dated as
of May 13, 2014 by and between Borrower and Property Manager, and any and all
extensions, renewals, modifications, amendments, supplements and replacements
thereto and therefor.

“Property Manager” means Inland National Real Estate Services, LLC, a Delaware
limited liability company.

“Property Manager Subordination Agreement” means the Property Manager
Subordination Agreement of even date herewith executed by Property Manager in
favor of Lender, as amended from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” has the meaning set forth in Section 4.09(a) hereof.

“Required Third Party Documents” means the Manager Consent and Agreement.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”).

“SFIP” has the meaning set forth in Section 7.01(a)(vi).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar The Loan shall be deemed to constitute eurocurrency fundings and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Survey” has the meaning set forth in Section 2.02(b)(v) hereof.

13

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant Monetary Default” means (i) a default by any tenant in the payment of
scheduled rent under its Lease which continues beyond any applicable grace
period, or (ii) the filing of any petition or the commencement of any case or
proceeding by or against any tenant under any provisions or chapter of the
Federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy, rehabilitation, liquidation or reorganization.

“Test Date” means the last day of each calendar quarter.

“Title Company” means Chicago Title Insurance Company.

“Title Policy” means an ALTA Lender’s Policy of Title Insurance in form and
substance satisfactory to Lender issued by the Title Company in the amount of
the Commitment insuring the Mortgage as a first priority lien on the Property
and the Improvements, containing such endorsements and with such re-insurance as
Lender may request, excepting such items as shall be acceptable to Lender.

“Transactions” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents, the borrowing of the Loan and the use of
the proceeds thereof.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or Eurodollar Loan.

“Unmatured Default” means the occurrence of an event which with notice or lapse
of time or both would constitute a Default.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

14

 

 

ARTICLE II
CONDITIONS TO DISBURSEMENT

Section 2.01       Right to Advances. Generally. Lender agrees, on the terms and
conditions set forth in this Agreement, to make the Loan to Borrower from time
to time in amounts not to exceed in the aggregate the amount of the Commitment.

Section 2.02       Conditions to Closing and Initial Advance.

Borrower agrees that, in addition to all other conditions set forth herein, the
making of the Initial Advance is conditioned upon the fulfillment of each of the
following conditions:

(a)             Loan Documents and Certain Third Party Documents. Lender shall
have received on the date hereof the following documents fully executed and in
form and substance satisfactory to Lender:

(i)              The Note;

(ii)            The Mortgage

(iii)          The Assignment of Rents;

(iv)          The Guaranty;

(v)            The Environmental Indemnity Agreement

(vi)          The Property Manager Subordination Agreement (attaching a copy of
the Property Management Agreement);

(vii)        Borrower Financing Statement;

(viii)      The agreement of Guarantor to cause Borrower to comply with the
provisions of Section 4.08 hereof; and

(ix)          Lender’s Disbursement and Rate Management Signature Authorization
and Instruction Form.

(b)            Additional Closing Deliveries. Lender shall have received the
following on the date hereof in form and substance satisfactory to Lender:

(i)              An opinion covering such items as Lender and its counsel may
require; or opinions from counsel for Borrower, Guarantor, Property Manager
covering such items as Lender and its counsel may require;

15

 

(ii)            Current UCC, tax and judgment searches made in such places as
Lender may specify, covering Borrower and showing no filings relating to, or
which could relate to, the Mortgaged Property other than those made hereunder;

(iii)          Evidence of the insurance required under Section 7.01 hereof;

(iv)          A commitment to issue the Title Policy, together with copies of
all documentation evidencing exceptions raised therein;

(v)            An ALTA survey of the Property certified in a manner acceptable
to Lender (the “Survey”);

(vi)          For each Borrower and Guarantor: (i) a copy of the organizational
documents for each such entity; (ii) evidence of the proper formation and good
standing of each such entity in the state of its organization; (iii) evidence of
qualification or registration of each Borrower in the State of Arkansas, and
(iv) proper resolutions, authorizations, certificates, and such other document
as Lender may reasonably require, relating to the existence and good standing of
each such entity and the authority of any person executing documents on behalf
of each such entity;

(vii)        A copy of the contract to purchase the Property and the related
closing statement, certified as true, correct and complete by Borrower;

(viii)      Evidence indicating whether the Property is located within a one
hundred year flood plain or identified as a special flood hazard area as defined
by the Federal Emergency Management Agency; and, if so, a flood notification
form signed by Borrower and evidence that flood insurance is in place for the
building and contents, all in form and substance satisfactory to Lender.

(ix)          An Appraisal showing the Loan-to-Value Ratio to be no more than
fifty percent (50%);

(x)            An environmental report with respect to the Property prepared by
an environmental consultant acceptable to Lender;

(xi)          Evidence indicating compliance by the Improvements with applicable
zoning requirements (without requirement for a variance);

(xii)        Evidence that all utilities and municipal services required for the
operation of the Improvements are available at the Property;

(xiii)      The most recent available financial statements of Borrower and
Guarantor;

16

 

(xiv)       Copies of all Leases executed with respect to the Improvements,
together with a fully executed subordination, non-disturbance and attornment
agreement in form and substance acceptable to Lender for each Major Lease
requested by Lender. With respect to Ann Taylor, Borrower shall use commercially
reasonable efforts to obtain a subordination non-disturbance and attornment
agreement in the form attached to its lease;

(xv)         A Certification of Non-Foreign Status;

(xvi)       Satisfactory evidence that Borrower has invested cash equity in the
Mortgaged Property in an amount not less than $20,725,000.

(xvii)     A signed IRS Form W-8 or W-9 as applicable; and

(xviii)   Such other information and documents as Lender may require.

ARTICLE III
LOAN TERMS

Section 3.01       The Loan and Advances.

(a)             Generally. The Advances of the Loan on the Closing Date is
subject to satisfaction of the conditions to disbursement contained in
ARTICLE II of this Agreement, as well as the terms of this Article.

(b)            Type. Subject to Section 3.07 hereof, (i) each Advance shall be
comprised entirely of a Floating Rate Loan or a Eurodollar Loan as Borrower may
request in accordance herewith, and shall bear interest at the applicable
Floating Rate or Eurodollar Rate, respectively. Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c)             Minimum Advance Amounts. At the commencement of each Interest
Period for any Eurodollar Advance, such Advance shall be in the aggregate amount
of the Loan, less any amount previously repaid.

(d)            No Interest Period to Expire After Maturity Date. Notwithstanding
any other provision of this Agreement, Borrower shall not be entitled to
request, or to elect to convert or continue, any Advance if the Interest Period
requested with respect thereto would end after the Maturity Date.

17

 

 

Section 3.02       Interest Elections.

(a)             Generally. Each Advance initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Advance,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Advance to a different Type or to
continue such Advance and, in the case of a Eurodollar Advance, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Advance,
and the Loan comprising each such portion shall be considered a separate
Advance.

(b)            Interest Election Request. To make an election pursuant to this
Section, Borrower shall notify Lender of such election by electronic
communication as provided in Section 10.01 by the time that a Borrowing Request
would be required under Section 3.02 hereof if Borrower were requesting an
Advance of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be in a form approved by Lender.

(c)             Required Information. Each Interest Election Request shall
specify the following information in compliance with Section 3.01 hereof:

(i)              the Advance to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Advance (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Advance);

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

(iii)          the Type of Advance, i.e., a Floating Rate Advance or a
Eurodollar Advance; and

(iv)          if the resulting Advance is a Eurodollar Advance, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If no Type of Advance is specified in the Interest Election Request, or if any
such Interest Election Request requests a Eurodollar Advance but does not
specify an Interest Period, then Borrower shall be deemed to have requested a
Floating Rate Advance.

18

 

 

(d)            Failure to Elect; Default. If Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Advance prior to the end
of the Interest Period applicable thereto, then, unless such Advance is repaid
as provided herein, at the end of such Interest Period such Advance shall be
converted to a Floating Rate Advance. Notwithstanding any contrary provision
hereof, so long as a Default has occurred and is continuing: (i) no outstanding
Advance may be converted to or continued as a Eurodollar Advance and (ii) unless
repaid, each Eurodollar Advance shall be converted to a Floating Rate Advance at
the end of the Interest Period applicable thereto.

Section 3.03       Repayment of the Loan; Evidence of Debt.

(a)             Repayment at Maturity. Borrower hereby unconditionally promises
to pay to Lender the then unpaid principal amount of the Loan and all unpaid
accrued interest on the Maturity Date.

(b)            Lender Accounting. Lender shall maintain accounts in which it
shall record (i) the amount of the Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to Lender hereunder
and (iii) the amount of any sum received by Lender hereunder. The entries made
in the accounting maintained pursuant to this Section 3.03(b) shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of Lender to maintain such accounting or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loan in accordance with the terms of this Agreement.

(c)             Note. The Loan made by Lender shall be evidenced by the Note.

Section 3.04       Prepayment of The Loan.

Borrower shall have the right at any time and from time to time to prepay any
Advance in whole or in part, subject to prior notice in accordance with this
Section 3.04. Borrower shall notify Lender by electronic communication as
provided in Section 10.01 of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Advance, not later than 11:00 a.m., Central time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of a Floating Rate Advance, not later than 11:00 a.m., Central time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Advance or portion thereof to be prepaid. Each partial prepayment of any
Advance shall be in an amount that would be permitted in the case of an Advance
of the same Type as provided in Section 3.01 hereof. Prepayments shall be
accompanied by accrued interest on the amount prepaid, plus any other break
funding payments required by Section 3.11 or other amounts required by
Section 3.08 hereof.

19

 

 

Section 3.05       Fees.

(a)             Loan Fee. Borrower agrees to pay to Lender a loan fee in the
amount of $103,625, due and payable at Closing (“Loan Fee”).

(b)            Fees Non-Refundable. All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to Lender. Fees paid shall not be
refundable under any circumstances.

Section 3.06       Interest.

(a)             Floating Rate Loan. When the Loan is made pursuant to a Floating
Rate Advance, it shall bear interest at the Floating Rate.

(b)            Eurodollar Rate Loan. When the Loan is made pursuant to a
Eurodollar advance, it shall bear interest at the Eurodollar Rate for the
Interest Period in effect for such Advance.

(c)             Default Rate. Notwithstanding the foregoing, to the extent
permitted under applicable law, upon the occurrence of a Default, and after
maturity, the Loan shall bear interest, after as well as before judgment, at a
rate per annum equal to 5% plus the rate otherwise applicable to such the Loan
as provided in the preceding paragraphs of this Section.

(d)            Payment of Accrued Interest. Accrued interest on the Loan shall
be payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of the Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)             Computation of Interest. All interest hereunder shall be
computed on the basis of a year of 360 days, and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by Lender, and such determination shall be conclusive absent manifest
error.

20

 

 

Section 3.07       Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Advance,
(a) Lender determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period, or
(b) Lender determines that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to Lender of making or maintaining the Loan included in such Advance for
such Interest Period, then Lender shall give notice thereof to Borrower by
electronic communication as provided in Section 10.01 as promptly as practicable
thereafter and, until Lender notifies Borrower that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Advance to, or continuation of any Advance as, a
Eurodollar Advance shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Advance, such Advance shall be made as a Floating Rate
Advance.

Section 3.08       Increased Costs.

(a)             Increased Costs of Making or Maintaining The Loan. If any Change
in Law shall (i) impose, modify or deem applicable any reserve, special deposit
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate), (ii) impose on Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or the Loan made by Lender or (iii) subject Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its the Loan,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result of any of the foregoing shall be to increase the cost to Lender of making
or maintaining any Loan (or of maintaining its obligation to make any such Loan)
or to reduce the amount of any sum received or receivable by Lender hereunder
(whether of principal, interest or otherwise), then Borrower will pay to Lender
such additional amount or amounts as will compensate Lender for such additional
costs incurred or reduction suffered.

(b)            Capital Adequacy. If Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on Lender’s capital or on the capital of Lender’s
holding company, if any, as a consequence of this Agreement or the Loan made by
Lender to a level below that which Lender or Lender’s holding company could have
achieved but for such Change in Law (taking into consideration Lender’s policies
and the policies of Lender’s holding company with respect to capital adequacy
and liquidity), then, from time to time, Borrower will pay to Lender such
additional amount or amounts as will compensate Lender or Lender’s holding
company for any such reduction suffered.

21

 

(c)             Certificate of Amounts Due. A certificate of Lender setting
forth the amount or amounts necessary to compensate Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

(d)            Delay in Demand For Compensation. Failure or delay on the part of
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of Lender’s right to demand such compensation; provided that Borrower
shall not be required to compensate Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 3.09       Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of a Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 3.12 hereof, then, in any
such event, Borrower shall pay to Lender an administrative fee of $250.00 and
compensate Lender for the loss, cost and expense attributable to such event.
Such loss, cost or expense to Lender shall be deemed to include an amount
determined by Lender to be the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount of such Eurodollar Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of Lender setting forth any amount or amounts
that Lender is entitled to receive pursuant to this Section shall be delivered
to Borrower and shall be conclusive absent manifest error. Borrower shall pay
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

22

 

 

Section 3.10       Taxes.

(a)             Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.10), Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)            Payment of Other Taxes by the Borrower. Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Lender timely reimburse it for, Other Taxes.

(c)             Evidence of Payments. Promptly after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.10, Borrower
shall deliver to Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

(d)            Indemnification by the Borrower. Borrower shall indemnify Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by Lender or required to be
withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.

23

 

(e)             Status of Lender. (i) If at any time Lender is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document, Lender shall deliver to Borrower, at the time or times
reasonably requested by Borrower, such properly completed and executed
documentation reasonably requested by Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition, if
reasonably requested by Borrower, Lender shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.10(e)(ii)(A)
and (ii)(B) below) shall not be required if in Lender’s reasonable judgment such
completion, execution or submission would subject Lender to any material
unreimbursed third party out-of-pocket cost or expense or would materially
prejudice the legal or commercial position of Lender.

(ii)            Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Person,

(A)           Lender shall deliver to Borrower, from time to time upon the
reasonable request of Borrower, executed originals of IRS Form W-9 certifying
that Lender is exempt from U.S. Federal backup withholding tax; and

(B)           if a payment made to Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with their obligations under FATCA and to
determine that Lender has complied with Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

24

 

 

(f)             Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.10
(including by the payment of additional amounts pursuant to this Section 3.10),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 3.10 with respect to
the Taxes giving rise to such refund), net of all third party out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g)            Survival; Defined Terms. Each party’s obligations under this
Section 3.10 shall survive the termination of the Commitment and the repayment,
satisfaction or discharge of all obligations under any Loan Document. For
purposes of this Section 3.10, the term “applicable law” includes FATCA.

25

 

 

Section 3.11       Payments Generally; Late Fee.

(a)             Payments Generally. Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 3.08, Section 3.09 or Section 3.10, or otherwise) prior to
2:00 p.m., Central Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of Lender be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to Lender at its offices at 700 North Pearl Street,
Floor 13, Dallas, Texas 75201-7424, Mail Code TX1-2625, except that payments
pursuant to Section 3.08, Section 3.09, Section 3.10 and 10.03 hereof shall be
made directly to the Persons entitled thereto. Lender shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in U.S. dollars.

(b)            Application of Insufficient Funds. If at any time insufficient
funds are received by and available to Lender to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, towards payment of fees, indemnities and expense reimbursements then due
hereunder, (ii) second, towards payment of interest then due hereunder, and
(iii) third, towards payment of principal then due hereunder and Swap
Obligations then due on a pari passu basis. Notwithstanding the foregoing,
Lender shall have the right to apply repayments and proceeds of collateral to
the Obligations in any order, in its sole discretion.

(c)             Late Fee. If any payment (other than payment of principal on the
stated Maturity Date) is not received by Lender within 10 days after its due
date (whether as stated, by acceleration, or otherwise), Lender may assess and
Borrower agrees to pay a late fee equal to the lesser of five percent (5%) of
the past due amount or $1,500. Borrower shall pay the late fee upon demand by
Lender. Such late fee is in addition to any other rights and remedies of Lender
hereunder.

26

 

 

Section 3.12       Mitigation of Increased Costs.

If Lender requests compensation under Section 3.10 hereof, or if Borrower is
required to pay any Indemnified Taxes or additional amounts to Lender or any
Governmental Authority for the account of Lender pursuant to Section 3.12
hereof, then Lender shall use reasonable efforts to designate a different
lending office for funding or booking the Loan hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.08 or Section 3.10 hereof, as the
case may be, in the future and (ii) would not subject Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by Lender in
connection with any such designation or assignment.

Section 3.13       Extension Options.

(a)             First Extension Option. At the written request of Borrower made
at least thirty (30) but not more than one hundred twenty (120) days prior to
the Initial Maturity Date, the Maturity Date shall be extended to the one-year
anniversary of the Initial Maturity Date (the “First Extended Maturity Date”)
provided that the following conditions are satisfied:

(i)              Borrower has delivered to Lender evidence acceptable to Lender
(which evidence shall be a new Appraisal timely obtained by Lender) that, as of
the Initial Maturity Date, the Loan-to-Value Ratio does not exceed 50% and that
the Debt Service Coverage Ratio is not less than 1.40:1.0;

(ii)            On or before the Initial Maturity Date, Lender shall have
received an extension fee in an amount equal to 0.125% of the outstanding
principal balance of the Loan;

(iii)          No Default or Unmatured Default shall have occurred and be
continuing on the Initial Maturity Date;

(iv)          All representations and warranties made hereunder or under any of
the other Loan Documents shall be true and correct in all material respects as
of the Initial Maturity Date, except to the extent such representation and
warranty is made as of a specified date, in which case such representation and
warranty shall have been true and correct as of such specified date; and

(v)            Lender has received reasonably satisfactory documentation
evidencing the extension executed by Borrower and consented to by the Guarantor
and Borrower shall have paid all of Lender’s costs and expenses in connection
with such extension in accordance with Section 10.03.

27

 

 

(b)            Second Extension Option. At the written request of Borrower made
at least thirty (30) but not more than one hundred twenty (120) days prior to
the First Extended Maturity Date, the Maturity Date shall be further extended to
the first anniversary of the First Extended Maturity Date, provided that the
following conditions are satisfied:

(i)              The Maturity Date has previously been extended to the First
Extended Maturity Date pursuant to the provisions of Section 3.13(a) hereof;

(ii)            Borrower has delivered to Lender evidence acceptable to Lender
(which evidence shall be a new Appraisal timely obtained by Lender) that, as of
the First Extended Maturity Date, the Loan-to-Value Ratio does not exceed 50%
and that the Debt Service Coverage Ratio is not less than 1.40:1.0;

(iii)          On or before the First Extended Maturity Date, Lender shall have
received an extension fee in an amount equal to 0.125% of the outstanding
principal balance of the Loan;

(iv)          No Default or Unmatured Default shall have occurred and be
continuing on the First Extended Maturity Date;

(v)            All representations and warranties made hereunder or under any of
the other Loan Documents shall be true and correct in all material respects as
of the First Extended Maturity Date, except to the extent such representation
and warranty is made as of a specified date, in which case such representation
and warranty shall have been true and correct as of such specified date; and

(vi)          Lender has received reasonably satisfactory documentation
evidencing the extension executed by Borrower and consented to by the Guarantor
and Borrower shall have paid all of Lender’s costs and expenses in connection
with such extension in accordance with Section 10.03.

28

 

 

ARTICLE IV
GENERAL COVENANTS

Section 4.01       Liens, Taxes, and Governmental Claims.

(a)             Liens. Borrower shall pay, satisfy and obtain the release of all
other claims and Liens affecting or purporting to affect the title to, or which
may be or appear to be Liens on, the Mortgaged Property or any part thereof
(other than the Permitted Encumbrances), and all costs, charges, interest and
penalties on account thereof, including without limitation the claims of all
Persons supplying labor or materials to the Mortgaged Property, and to give
Lender, upon demand, evidence satisfactory to Lender of the payment,
satisfaction or release thereof. Notwithstanding the foregoing, nothing herein
contained shall require Borrower to pay any claims or Liens which Borrower in
good faith disputes and which Borrower, at its own expense, is currently and
diligently contesting, provided that Borrower complies with the provisions of
Section 4.01(c) hereof.

(b)            Taxes. Borrower agrees to pay or cause to be paid, prior to the
date they would become delinquent if not paid, any and all taxes, assessments
and governmental charges whatsoever levied upon or assessed or charged against
the Mortgaged Property, including all water and sewer taxes, assessments and
other charges, fines, impositions and rents, if any. If requested by Lender,
Borrower shall give to Lender a receipt or receipts, or certified copies
thereof, evidencing every such payment by Borrower, not later than forty-five
(45) days after such payment is made. Notwithstanding the foregoing, nothing
herein contained shall require Borrower to pay any taxes, assessments or
governmental charges which Borrower in good faith disputes and which Borrower,
at its own expense, is currently and diligently contesting, provided that
applicable law allows non-payment thereof during the pendency of such contest,
and provided further that Borrower complies with the provisions of
Section 4.01(c) hereof.

(c)             Contest. Borrower shall not be required to pay any taxes, claims
or governmental charges, or claims, or Liens being contested in accordance with
the provisions of Section 4.01(a) or (b) hereof, as the case may be, so long as
(i) Borrower diligently prosecutes such dispute or contest to a prompt
determination in a manner not prejudicial to Lender and promptly pays all
amounts ultimately determined to be owing, and (ii) Borrower provides security
for the payment of such tax, assessment or governmental charge, or claim, or
Lien (together with interest and penalties relating thereto) in an amount and in
form and substance satisfactory to Lender. If Borrower shall fail to pay any
such amounts ultimately determined to be owing or to proceed diligently to
prosecute such dispute or contest as provided herein, then, upon the expiration
of

29

 

ten (10) days after written notice to Borrower by Lender of Lender’s
determination thereof, in addition to any other right or remedy of Lender,
Lender may, but shall not be obligated to, discharge the same, and the cost
thereof shall be reimbursed by Borrower to Lender. The payment by Lender of any
delinquent tax, assessment or governmental charge, or any claim, or Lien which
Lender in good faith believes might be prior hereto, shall be conclusive between
the parties as to the legality and amount so paid, and Lender shall be
subrogated to all rights, equities and liens discharged by any such expenditure
to the fullest extent permitted by law.

Section 4.02       Leases.

(a)             Affirmative Covenants. Borrower shall (i) duly and punctually
observe, perform and discharge in all material respects the obligations, terms,
covenants, conditions and warranties of Borrower as landlord under the Leases,
(ii) give prompt notice to Lender of any failure on the part of Borrower to
observe, perform and discharge the same or of any written claim made by any
Lessee of any such failure by Borrower, (iii) enforce the performance of each
and every material obligation, term, covenant, condition and agreement in the
Leases to be performed by any Lessee or any guarantor, (iv) appear in and defend
any action or proceeding arising under, occurring out of or in any manner
connected with the Leases or the obligations, duties or liabilities of Borrower
and any Lessee thereunder, do so in the name and on behalf of Lender upon
request by Lender, but at the expense of Borrower, and pay all costs and
expenses of Lender, including reasonable attorneys’ fees and disbursements, in
any action or proceeding in which Lender may appear, (v) cause each Lessee under
a Major Lease to execute and deliver to Lender subordination, non-disturbance
and attornment agreements acceptable to Lender promptly upon execution of such
Major Lease (with such revisions as shall be reasonably acceptable to Lender),
(vi) at the request of Lender, in confirmation of the assignment and transfer
contemplated by the Assignment of Rents, execute and deliver to Lender
assignments and transfers of all future Leases upon the same terms and
conditions as contained in the Assignment of Rents, and (vii) make, execute and
deliver to Lender upon demand and at any time or times, any and all assignments
and other documents and instruments which Lender may deem advisable to carry out
the true purposes and intent of the assignment set forth in the Assignment of
Rents.

30

 

(b)            Negative Covenants. Unless Borrower first obtains the written
consent of Lender, Borrower shall not (i) cancel, terminate or consent to any
surrender of any Major Lease unless such Major Lease is promptly replaced with a
Lease with comparable or better terms or unless compelled to do under court
order, (ii) commence any action of ejectment or any summary proceedings for
dispossession of any Lessee under any Major Lease or exercise any right of
recapture provided in any Major Lease unless such Major Lease is promptly
replaced with a Lease with comparable or better terms, (iii) materially and
adversely modify or alter the terms of any Major Lease, (iv) waive or release
any Lessee or any guarantors under a Major Lease from any material obligations
or conditions to be performed by such Lessee or guarantors, (v) enter into any
Lease of any part of the Mortgaged Property unless such Lease constitutes an
Approved Lease, (vi) renew or extend the term of any Major Lease, except as
required under the terms of such Lease, (vii) except as required under the terms
of a Major Lease, consent to any subletting of the Premises under a Major Lease,
to any assignment of any Major Lease by the Lessee thereunder, or to any
assignment of or further subletting of any sublease of any Major Lease, (viii)
receive or collect any Rents from any Lessee for a period of more than one month
in advance, (ix) further pledge, transfer, mortgage or otherwise encumber or
assign future payments of Rents, or (x) waive, excuse, condone, discount, set
off, compromise, or in any manner release or discharge any Lessee under any
Lease of and from any material obligations, covenants, conditions and agreements
to be kept, observed and performed by such Lessee, including the obligation to
pay Rents thereunder, in the manner and at the time and place specified therein.

Section 4.03       Operations of Borrower.

(a)             Without limitation of any other provisions of this Agreement or
any other Loan Document, Borrower hereby represents, warrants, covenants and
agrees that it has not and shall not:

(i)              engage in any business or activity other than the acquisition,
development, construction, ownership, leasing, operation and maintenance of the
Mortgaged Property, and activities incidental thereto;

(ii)            acquire or own any material asset other than the Property, the
Improvements, and such incidental personal property as may be necessary for the
construction and operation of the Improvements;

(iii)          merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case the prior written consent of Lender;

31

 

(iv)          fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization or formation, or without the prior written
consent of Lender, amend, modify, terminate or fail to comply with the
provisions of Borrower’s organizational documents;

(v)            own any subsidiary or make any investment in or acquire the
obligations or securities of any other Person without the prior written consent
of Lender;

(vi)          commingle its assets with the assets of any of its partner(s),
members, shareholders, Affiliates, or of any other Person or transfer any assets
to any such Person other than distributions on account of equity interests in
Borrower permitted hereunder and properly accounted for;

(vii)        incur any Indebtedness other than Permitted Indebtedness;

(viii)      allow any Person to pay its debts and liabilities or fail to pay its
debts and liabilities solely from its own assets;

(ix)          fail to maintain its records, books of account and bank accounts
separate and apart from those of the shareholders, partners, members, principals
and Affiliates of Borrower, the affiliates of a shareholder, partner or member
of Borrower, and any other Person or fail to prepare and maintain its own
financial statements in accordance with GAAP and susceptible to audit, or if
such financial statements are consolidated, fail to cause such financial
statements to contain footnotes disclosing that the Mortgaged Property is
actually owned by Borrower;

(x)            enter into any contract or agreement with any shareholder,
partner, member, principal or Affiliate of Borrower, any Guarantor or any
shareholder, partner, member, principal or Affiliate thereof, except upon terms
and conditions that are intrinsically fair and substantially similar to those
that would be available on an arms-length basis with third parties other than
any shareholder, partner, member, principal or Affiliate of Borrower or
Guarantor, or any shareholder, partner, member, principal or Affiliate thereof;

(xi)          seek dissolution or winding up, in whole or in part;

(xii)        fail to correct any known misunderstandings regarding the separate
identity of Borrower;

(xiii)      hold itself out to be responsible or pledge its assets or credit
worthiness for the Indebtedness of another Person or allow any Person to hold
itself out to be responsible or pledge its assets or credit worthiness for the
Indebtedness of Borrower (except pursuant to the Loan Documents);

32

 

(xiv)       make any loan or advances to any third party, including any
shareholder, partner, member, principal or Affiliate of Borrower, or any
shareholder, partner, member, principal or Affiliate thereof;

(xv)         fail to file its own tax returns or tax returns consolidated with
those of its parent or to use separate contracts, purchase orders, stationery,
invoices and checks;

(xvi)       fail either to hold itself out to the public as a legal entity
separate and distinct from any Person or to conduct its business solely in its
own name in order not (i) to mislead others as to the entity with which such
other party is transacting business, or (ii) to suggest that Borrower is
responsible for the Indebtedness of any third party (including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or Affiliate thereof);

(xvii)     fail to allocate fairly and reasonably among Borrower and any third
party (including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

(xviii)   allow any Person to pay the salaries of its own employees or fail to
maintain a sufficient number of employees for its contemplated business
operations;

(xix)       fail to maintain adequate capital for the normal obligations
reasonably foreseeable for the following 30 day period (including for
obligations which are annual or semi-annual) in a business of its size and
character and in light of its contemplated business operations;

(xx)         file a voluntary petition or otherwise initiate proceedings seeking
liquidation, reorganization or other relief under any Federal, state or foreign
Debtor Relief Laws, for Borrower or any general partner, manager or managing
member of Borrower, or consent to the institution of, or fail to contest in a
timely and appropriate manner, and proceeding or petition under Debtor Relief
Laws against Borrower or any general partner, manager or managing member of
Borrower, or file a petition seeking or consenting to reorganization or relief
of Borrower or seek or consent to the appointment of any trustee, receiver,
conservator, assignee, sequestrator, custodian, liquidator (or other similar
official) of Borrower or any general partner, manager or managing member of
Borrower or of all or any substantial part of the properties and assets of
Borrower or any general partner, manager or managing member of Borrower, or make
any general assignment for the benefit of creditors of Borrower or any general
partner, manager or managing member of Borrower, or admit in writing in any
insolvency proceeding the inability of Borrower or any general partner, manager
or managing member of Borrower to pay its debts generally as they become due or
declare or effect a moratorium on Borrower or any general partner, manager or
managing member of Borrower debt or take any action in furtherance of any such
action;

33

 

(xxi)       share any common logo with or hold itself out as or be considered as
a department or division of (x) any shareholder, partner, principal, member or
Affiliate of Borrower, (y) any Affiliate of a shareholder, partner, principal,
member or Affiliate of Borrower, or (z) any other Person, or allow any Person to
identify Borrower as a department or division of that Person; or

(xxii)     conceal assets from any creditor, or enter into any transaction with
the intent to hinder, delay or defraud creditors of Borrower or the creditors of
any other Person.

The foregoing provisions of this Section 4.03 shall not operate to prohibit
Borrower from entering into Swap Agreements otherwise permitted under this
Agreement.

Section 4.04       Appraisals.

Lender shall have the right to order new Appraisals of the Mortgaged Property
from time to time. Each Appraisal is subject to review and reasonable approval
by Lender. Borrower agrees upon demand to pay to Lender the cost and expense for
such Appraisals and a fee for Lender’s review of each Appraisal. Borrower’s
obligation to pay such cost and expense shall be limited to one Appraisal every
two (2) years, unless the Appraisal is ordered after the occurrence of a Default
or is required by Legal Requirement or is required in connection with Borrower’s
exercise of an extension option pursuant to Section 3.12.

Section 4.05       Prohibited Distributions.

After the occurrence and during the continuation of a Default, Borrower shall
not make any dividend or distribution to its members, or make any other payment
to Persons holding a direct or indirect ownership interest in or engage in any
transaction that has a substantially similar effect;

Section 4.06       Borrower’s Right to Contest Legal Requirements.

Notwithstanding any provision of this Agreement or any of the other Loan
Documents to the contrary, no Default or Unmatured Default shall occur hereunder
as a result of the failure of Borrower or the Property or Improvements to comply
with any Legal Requirement, including, without limitation, Environmental Laws,
so long as the following conditions are satisfied:

(a)             Borrower is contesting the applicability of such Legal
Requirement to Borrower or the Property or Improvements in good faith and has so
notified Lender;

(b)            Borrower has properly commenced and is diligently pursuing such
contest;

(c)             the contest will not materially impair the ability to ultimately
comply with the contested Legal Requirement should the contest not be
successful;

34

 

(d)            Borrower demonstrates to Lender’s satisfaction that Borrower has
the financial capability to undertake and pay for such contest and any
corrective or remedial action then or thereafter likely to be necessary;

(e)             Lender is not at risk for any material liability due to
Borrower’s non-compliance with such Legal Requirement; and

(f)             Borrower’s non-compliance with such Legal Requirement will not
result in a Lien or charge on the Property or the Improvements, the enforcement
of which is not stayed by such contest or insured over to the reasonable
satisfaction of Lender.

Section 4.07       Government Regulation.

Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any Governmental Authority (including, without limitation, the U.S.
Office of Foreign Asset Control list) that prohibits or limits Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by Lender at any time to
enable Lender to verify Borrower’s identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

Section 4.08       Financial Information and Other Deliveries.

(a)             Borrower.

(i)              Within forty-five (45) days after the end of each of Borrower’s
fiscal quarters ending in March, June and September of each fiscal year,
Borrower shall deliver to Lender (i) an operating statement (showing actual to
budgeted results) and a lease status report (including a rent roll) for the
Property and Improvements, each dated as of the last day of such fiscal quarter,
and (ii) a balance sheet, statement of operations and statement of cash flow for
Borrower, each dated as of the last day of such fiscal quarter, in form and
substance satisfactory to Lender and certified by the chief financial officer or
chief accounting officer of Guarantor.

(ii)            Within one hundred twenty (120) days after the end of each of
Borrower’s fiscal years, Borrower shall deliver to Lender a balance sheet,
statement of operations and statement of cash flow for Borrower, each dated as
of the last day of such fiscal year, in form and substance reasonably
satisfactory to Lender and certified by the chief financial officer or chief
accounting officer of Guarantor.

(iii)          Borrower shall promptly deliver to Lender written notice of the
occurrence of any Default or Unmatured Default or the occurrence of an event
which would make representation or warranty contained herein untrue or
misleading in any material respect as of the date of such event.

35

 

(iv)          Within forty-five (45) days after each Test Date, Borrower shall
deliver to Lender a certificate (a “Compliance Certificate”), dated as of such
Test Date, in form and substance satisfactory to Lender and certified by the
chief financial officer or chief accounting officer of Guarantor, certifying the
Debt Service Coverage Ratio as of such Test Date, together with such supporting
documentation as Lender may reasonably request.

(v)            Borrower shall deliver to Lender such other information and
materials with respect to Borrower, the Mortgaged Property, the Project, the
Guarantor, or compliance with the terms of this Agreement, as Lender may
reasonably request.

(b)            Guarantor.

(i)              Within sixty (60) days after the end of each of Guarantor’s
fiscal quarters, Borrower shall deliver to Lender, in the form of Guarantor’s
Form 10-Q report filed with the Securities and Exchange Commission, which
includes a balance sheet, statement of operations and statement of cash flow for
Guarantor, each dated as of the last day of such fiscal quarter;

(ii)            Within one hundred twenty (120) days after the end of each of
Guarantor’s fiscal years, Borrower shall deliver to Lender, in the form of
Guarantor’s Form 10-K report filed with the Securities and Exchange Commission,
a balance sheet, a statement of operations and a statement of cash flow for
Guarantor, each dated as of the last day of such fiscal year;

(iii)          Borrower shall deliver to Lender such other information and
materials with respect to Guarantor as Lender shall reasonably request.

Section 4.09       Hazardous Substances.

Borrower warrants, represents and covenants as follows:

(a)             Report; Compliance with Environmental Laws. Borrower has caused
the preparation of that certain Phase I Environmental Site Assessment of the
Property, prepared by CBRE, dated as of March 24, 2014 (the “Report”), and
except as disclosed in the Report, to the actual knowledge of Borrower, Borrower
and the Property are not in violation of any Environmental Laws.

(b)            No Liens, Notices or Actions. Except as disclosed in the Report,
neither Borrower nor the Property are subject to any private or governmental
Lien or judicial or administrative notice or action pending, or to Borrower’s
actual knowledge, threatened, relating to Hazardous Substances or the
environmental condition of the Property.

36

 

(c)             No Hazardous Substances; Compliance with Environmental Laws.
Except as disclosed in the Report, to Borrower’s actual knowledge, no Hazardous
Substances are located on or have been stored, processed or disposed of on or
released or discharged from (including ground water contamination) the Property,
and no above or underground storage tanks exist on the Property. Borrower shall
not allow any Hazardous Substances to be stored, located, discharged, possessed,
managed, processed or otherwise handled on the Property and shall comply with
all Environmental Laws affecting the Property.

(d)            Notice. Borrower shall immediately notify Lender should Borrower
become aware of (i) any Hazardous Substance or other environmental problem or
liability with respect to the Property or (ii) any Lien, action, or notice of
the nature described in Section 4.09 above.

Section 4.10       ERISA.

(a)             Plan Assets; Compliance; No Material Liability. Borrower hereby
covenants and agrees that (i) Borrower shall not use any Plan Assets to repay or
secure the Obligations, (ii) no assets of Borrower or Guarantor are or will be
Plan Assets, (iii) each Employee Benefit Plan will be in material compliance
with all applicable requirements of ERISA and the Code except to the extent any
defects can be remedied without material liability to Borrower under Revenue
Procedure 2008-50 or any similar procedure, and (iv) Borrower will not have any
material liability under Title IV of ERISA or Section 412 of the Code with
respect to any Employee Benefit Plan.

(b)            Transfer of Interests. In addition to the prohibitions set forth
in this Agreement and the other Loan Documents, and not in limitation thereof,
Borrower hereby covenants and agrees that Borrower shall not assign, sell,
pledge, encumber, transfer, hypothecate or otherwise dispose of its interests or
rights (direct or indirect) in any Loan Document or any portion of the Mortgaged
Property or attempt to do any of the foregoing or suffer any of the foregoing,
or permit any party with a direct or indirect interest or right in any Loan
Document or any portion of the Mortgaged Property to do any of the foregoing, if
such action would cause this Agreement, any of the other Loan Documents, or the
Obligations or the exercise of any of Lender’s rights in connection therewith,
to constitute a prohibited transaction under ERISA or the Code (unless Borrower
furnishes to Lender a legal opinion satisfactory to Lender that the transaction
is exempt from the prohibited transaction provisions of ERISA and the Code) or
would otherwise result in the Mortgaged Property, or assets of Borrower or
Guarantor being Plan Assets.

37

 

(c)             Indemnity. Borrower hereby agrees to indemnify Lender, its
Affiliates, and their respective directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not Lender or any Affiliate is a party thereto) which any of
them may actually pay or incur by reason of the investigation, defense and
settlement of claims and in obtaining any prohibited transaction exemption under
ERISA or the Code necessary in Lender’s judgment by reason of the inaccuracy of
the representations and warranties set forth in Section 6.01(i) hereof or a
breach of the provisions set forth in this Section 4.10. The obligations of
Borrower under this Section 4.10 shall survive the termination of this
Agreement.

Section 4.11       Compliance with Laws. Borrower shall, comply with all Legal
Requirements applicable to it or its property (including, without limitation,
the Mortgaged Property), except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a material adverse
effect.

Section 4.12       Sanctions Laws and Regulations.

(a)             The Borrower shall not, directly or indirectly, use the proceeds
of the Loan, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations , or (ii) in any other manner that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.

(b)            None of the funds or assets of the Borrower that are used to pay
any amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions Laws and Regulations.

Section 4.13       Debt Service Coverage Covenant. In the event that the Debt
Service Coverage Ratio determined as of any Test Date is less than 1.40:1.00,
Borrower shall, at its option, either (1) pay to Lender, not later than sixty
(60) days following such Test Date, as a principal payment of the Loan an amount
(the “DSCR Shortfall”) that would reduce the outstanding principal balance of
the Loan by the amount required to achieve a Debt Service Coverage ratio of
1.40:1.00 calculated as of such Test Date, or (2) pay to Lender on the twentieth
(20th) of each calendar month after the month in which such determination is
made, one hundred percent (100%) of the NOI for the prior month. Such monthly
payments of NOI shall continue until the entire DSCR Shortfall payment has been
made. In the event that the DSCR Shortfall payment has not been made on or
before the date that is the 20th day of the sixth month following the
determination of the DSCR Shortfall, Borrower shall pay Lender any unpaid
portion of the DSCR Shortfall on such date.

38

 

 

Section 4.14       Ground Lease. Borrower will not modify, amend, terminate or
waive any provision of the Ground Lease without the prior written consent of
Lender, in its sole and absolute discretion.

ARTICLE V
COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

Section 5.01       Permits

(a)             Collateral Assignment and Security Agreement. As additional
security for the Obligations, Borrower hereby sells, assigns, transfers and sets
over and grants to Lender, a security interest in, all of Borrower’s right,
title and interest in and to all Permits.

(b)            Remedies Upon Default. Upon the occurrence and during the
continuance of a Default, Lender shall have the right but not the obligation,
and Borrower hereby authorizes Lender, to enforce Borrower’s rights with respect
to the Permits.

(c)             Power of Attorney. Effective upon the occurrence and during the
continuance of a Default, Borrower hereby irrevocably constitutes and appoints
Lender as its attorney-in-fact, coupled with an interest, to demand, receive and
enforce Borrower’s rights with respect to the Permits, to give appropriate
receipts, releases and satisfactions for and on behalf of Borrower and to do any
and all acts in the name of Borrower or in the name of Lender with the same
force and effect as if Borrower had performed such acts.

(d)            License. Provided no Default has occurred and is continuing,
Borrower shall have the right under a license granted hereby to exercise its
rights with respect to the Permits. The license granted hereby shall be revoked
at Lender’s option upon written notice from Lender to Borrower after the
occurrence and during the continuance of a Default.

(e)             No Assumption of Liabilities. Lender does not hereby assume any
of Borrower’s obligations or duties with respect to the Permits, including,
without limitation, the obligation to pay for the preparation or issuance
thereof.

(f)             No Prior Conveyance or Limiting Action. Borrower represents and
warrants that it has not previously conveyed, transferred or assigned the
Permits or any right, title or interest therein and has not executed any other
instrument which might prevent or limit Lender from operating under the terms
and provisions of the assignment contemplated hereby, and Borrower covenants and
agrees not to do any of the foregoing.

39

 

 

Section 5.02       Project Documents and Swap Agreements.

(a)             Collateral Assignment and Security Agreement. As additional
security for the Obligations, Borrower hereby sells, assigns, transfers and sets
over and grants to Lender, a security interest in, all of its right, title and
interest in and to the Project Documents and any Swap Agreements.

(b)            Performance; Enforcement. Borrower shall perform and observe in a
timely manner all material covenants, conditions, obligations and agreements on
the part of Borrower to be performed or observed under the Project Documents and
any Swap Agreements. Borrower shall not waive, excuse, condone or in any manner
release or discharge any party to a Project Document or any Swap Agreement from
any material covenants, conditions, obligations or agreements to be performed or
observed by such party under such Project Document or Swap Agreement, as
applicable, but shall, at its sole cost and expense, enforce and secure the
performance of all material covenants, conditions, obligations and agreements to
be observed by all parties under the Project Documents and any Swap Agreements.

(c)             Remedies Upon Default. Upon the occurrence and during the
continuance of a Default, Lender shall have the right but not the obligation,
and Borrower hereby authorizes Lender to enforce Borrower’s rights under the
Project Documents and any Swap Agreements and to receive the performance of any
other Person that is a party to the Project Documents and any Swap Agreements.

(d)            Notices of Default. Borrower shall send to Lender any written
notice of default or breach of or under the Project Documents or any Swap
Agreements that Borrower sends to (such notice to Lender to be sent
simultaneously therewith) or receives from (such notice to Lender to be sent
immediately upon receipt by Borrower thereof) any Person that is a party to any
Project Document or Swap Agreement.

(e)             Power of Attorney. Effective upon the occurrence and during the
continuance of a Default, Borrower hereby irrevocably constitutes and appoints
Lender as its attorney-in-fact, coupled with an interest, to demand, receive and
enforce Borrower’s rights with respect to the Project Documents and any Swap
Agreements, to give appropriate receipts, releases and satisfactions for and on
behalf of Borrower and to do any and all acts in the name of Borrower or in the
name of Lender with the same force and effect as if Borrower had performed such
acts.

(f)             License. Provided no Default has occurred and is continuing,
Borrower shall have the right under a license granted hereby to exercise its
rights under the Project Documents and any Swap Agreements. The license granted
hereby shall be revoked at Lender’s option upon written notice from Lender to
Borrower after the occurrence and during the continuance of a Default.

40

 

(g)            No Assumption of Liability. Lender does not hereby assume any of
Borrower’s obligations or duties under the Project Documents or any Swap
Agreements, including, without limitation, the obligation to pay for services
rendered thereunder.

(h)            Validity and Enforceability of Project Documents and Swap
Agreements. Borrower represents and warrants that, to Borrower’s actual
knowledge, the Project Documents and any Swap Agreements are valid, binding and
enforceable (subject to Debtor Relief Laws and general equitable principles),
are in full force and effect, and there are no material breaches or defaults
thereunder and no events have occurred which with notice and/or lapse of time
will constitute a material breach or default thereunder by Borrower or any
Affiliate of Borrower. Borrower represents and warrants that it has full power,
right and authority to execute and enter into the Project Documents and any Swap
Agreements.

(i)              No Prior Conveyance or Limiting Actions. Borrower represents
and warrants that it has not previously conveyed, transferred or assigned the
Project Documents or any Swap Agreements or any right, title or interest therein
and has not executed any other instrument which might prevent or limit Lender
from operating under the terms and provisions of the assignment contemplated
hereby, and Borrower covenants and agrees not to do any of the foregoing.

(j)              Execution and Amendment of Project Documents. Borrower
represents and warrants that, as of the date hereof, the only Project Documents
in existence are the Property Management Agreement. Borrower shall not enter
into any other Project Document or Swap Agreement, or alter, amend or change in
any material respect, or terminate or cancel, any Project Document or Swap
Agreement, in each case without obtaining Lender’s prior written consent. Lender
may require, as a condition to its approval of a Project Document or Swap
Agreement, the execution by the contracting party of an agreement, in form and
substance acceptable to Lender, whereby said contracting party (i) acknowledges
the provisions of this Section 5.03, (ii) subordinates its claims against
Borrower to payment in full of the Obligations and to the rights of Lender under
the Loan Documents and (iii) agrees that upon the occurrence and during the
continuance of a Default, Lender has the right (but not the obligation) to
terminate the subject Project Document.

Section 5.03       Reassignment.

Upon the indefeasible payment by Borrower in full of all of the Obligations and
termination of the Commitment, all of Lender’s interest in the Permits and the
Material Agreements shall automatically be deemed reassigned to Borrower (or
terminated if so requested by Borrower) and Lender shall have no further
interest therein. Upon written request from Borrower, Lender shall, at
Borrower’s expense, execute such documentation as is reasonably necessary to
reassign or terminate such interest without recourse to Lender.

41

 

 

Section 5.04       Additional Instruments.

At Lender’s request, Borrower shall execute and deliver to Lender any and all
assignments and other documents and instruments reasonably necessary to confirm
the collateral assignments contemplated by this ARTICLE V.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

Section 6.01       Representations and Warranties.

As a material inducement to Lender to enter into this Agreement, and as an
express condition to each Advance made hereunder, Borrower hereby represents and
warrants, as follows:

(a)             Existence; Power and Authority. Borrower is a limited liability
company duly formed and validly existing in the State of Delaware and in good
standing under the laws of the States of Delaware and Arkansas, with requisite
power and authority to (i) incur the Obligations, and (ii) execute, deliver and
perform this Agreement and the other Loan Documents to which it is a party.

(b)            Authorization; No Conflict. Borrower’s execution and delivery to
Lender of this Agreement and the other Loan Documents and the full and complete
performance of the provisions thereof (i) are authorized by Borrower’s operating
agreement; (ii) have been duly authorized by all requisite member actions;
(iii) do not require the approval or consent of any Governmental Authority
having jurisdiction over Borrower or any of the Mortgaged Property; and (iv)
will not result in any breach of, or constitute a default under, or result in
the creation of any Lien, (other than those contained in any of the Loan
Documents) upon any property or assets of Borrower under any indenture,
mortgage, deed of trust, bank loan or credit agreement or other instrument or
agreement to which Borrower is a party or by which Borrower or any of the
Mortgaged Property is bound.

(c)             Title. Borrower is the sole legal and beneficial owner of the
Mortgaged Property free and clear of all Liens other than the Permitted
Encumbrances.

42

 

(d)            Financial Statements. Any and all balance sheets, statements of
income or loss, and financial statements heretofore furnished to Lender with
respect to Borrower and Guarantor are true and correct in all material respects
as of the dates thereof, and fully and accurately present the financial
condition of the subjects thereof as of the dates thereof, and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the most recent thereof, provided, however, that with respect to
any information relating to the income and expenses of the Property for the
period preceding Borrower’s acquisition thereof, such information is to the
knowledge of the Borrower based on the information received from the prior
owner. Neither Borrower nor Guarantor has any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments which are reasonably likely
to result in a material adverse effect on the Mortgaged Property or the
development, construction or operation of the Improvements as contemplated by
the Loan Documents or on the financial condition of Borrower or Guarantor or
their respective abilities to perform their obligations under the Loan Documents
and the Project Documents.

(e)             Litigation. There are no actions, suits or other legal
proceedings pending, or to the actual knowledge of Borrower, threatened, against
or affecting Borrower, the Mortgaged Property, or the Guarantor which (i) if
adversely determined would materially and adversely affect the ability of
Borrower or Guarantor to perform its respective obligations under the Loan
Documents or Project Documents or would have a material adverse effect on the
use or value of the Mortgaged Property, or (ii) challenge the validity or
enforceability of the Loan Documents or the priority of the Lien and security
interest created thereby.

(f)             Legal Compliance. The Improvements and the use and occupancy
thereof will comply in all material respects with all applicable Legal
Requirements. Neither the zoning nor any other right to use or operate the
Improvements is to any extent dependent upon or related to any real estate other
than the Property.

(g)            Services and Utilities. All streets, easements, utilities and
related services necessary for the operation of the Improvements for their
intended purpose are, or when required, will be, available to the Property.

(h)            Enforceability. Each Loan Document executed by Borrower
constitutes a legal and binding obligation of, and is valid and enforceable
against, Borrower in accordance with the terms thereof (subject to Debtor Relief
Laws and general equitable principles) and is not subject to any right of
rescission, set-off, counterclaim or defense.

43

 

(i)              ERISA. Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA or a “plan” as defined in Section 4975(e)(1) of the Code.
Each Employee Benefit Plan is in material compliance with all applicable
requirements under ERISA and the Code, and, to the extent that such Employee
Benefit Plan is also intended to be “qualified” within the meaning of
Section 401(a) of the Code, it is in material compliance with the applicable
requirements under the Code, except to the extent that any defects can be
remedied without material liability to Borrower under Revenue Procedure 2008-50
or any similar procedure. None of the Employee Benefit Plans is subject to the
requirements of Section 412 of the Code, Part 3 of Title I of ERISA or Title IV
of ERISA or is a “multiemployer plan” as defined in Section 3(37) of ERISA.
Borrower has no material liability under Title IV of ERISA or Section 412 of the
Code with respect to any Employee Benefit Plan.

(j)              Legal Parcel; Separate Tax Parcel. The Mortgaged Property is
taxed separately and does not include any other property, and for all purposes
the Property may be mortgaged, conveyed and otherwise dealt with as a separate
legal parcel.

(k)            Leases and Rents. Borrower has good and marketable title to the
Leases and rents free and clear of all claims, and Liens other than the
Permitted Encumbrances. To the knowledge of Borrower, the Leases are valid and
unmodified and are in full force and effect and Borrower is not in default of
any of the material terms or provisions of the Leases. The rents now due or to
become due for any periods subsequent to the date hereof have not been collected
and payment thereof has not been anticipated for a period of more than one month
in advance, waived or released, discounted, set off or otherwise discharged or
compromised. Borrower has not received any funds or deposits from any Lessee for
which credit has not already been made on account of accrued rents other than
security deposits required by the Leases.

(l)              Compliance with Laws and Agreements. Except where the failure
to do so, individually or in the aggregate could not reasonably be expected to
result in a material adverse effect, the Borrower and each of its subsidiaries
is in compliance with (i) its charter, by-laws or other organizational
documents, (ii) all Requirements of Law applicable to it or its property
(including, without limitation, the Mortgaged Property) and (iii) all
indentures, agreements and other instruments binding upon it or its property
(including, without limitation, the Mortgaged Property). No Default has occurred
and is continuing.

(m)          Ownership of Borrower. Guarantor is the sole owner of 100% of the
membership interests in each Borrower free and clear of any Liens.

(n)            Sanctions Laws and Regulations. None of the Borrower, or to the
best of its knowledge any of its directors, officers, brokers or other agents
acting or benefiting in any capacity in connection with this Agreement or any
other capital raising transaction involving any Lender, or any of its Affiliates
is a Designated Person.

44

 

 

Section 6.02       Nature of Representations and Warranties.

All representations and warranties made in this Agreement or any other Loan
Document or in any certificate or other document delivered to Lender pursuant to
or in connection with this Agreement shall be deemed to have been relied upon by
Lender notwithstanding any investigation heretofore or hereafter made by Lender
or on its behalf.

ARTICLE VII
INSURANCE AND CONDEMNATION

Section 7.01       Insurance and Casualty.

(a)             Required Insurance Coverage. Borrower, at its expense, shall
maintain and provide to Lender copies of policies or other satisfactory evidence
of insurance providing the following:

(i)              Commercial General Liability Insurance with limits of not less
than $1,000,000 per occurrence combined single limit and $2,000,000 in the
aggregate for the policy period, or in whatever higher amounts as may be
required by Lender from time to time by notice to Borrower (with deductibles
acceptable to Lender), and extended to cover: (a) Contractual Liability assumed
by Borrower with defense provided in addition to policy limits for indemnities
of the named insured, (b) if any of the work is subcontracted, Independent
Contractors Liability providing coverage in connection with such portion of the
work which may be subcontracted, (c) Broad Form Property Damage Liability, (d)
Products & Completed Operations for coverage, such coverage to apply for two
years following completion of construction, (e) waiver of subrogation against
all parties named additional insured, (f) severability of interest provision,
and (g) Personal Injury & Advertisers Liability.

(ii)            Automobile Liability including coverage on owned, hired and
non-owned automobiles and other vehicles, if applicable, with Bodily Injury and
Property Damage limits of not less than $1,000,000.00 per occurrence combined
single limit, with a waiver of subrogation against all parties named as
additional insured.

(iii)          Umbrella/Excess Liability in excess of Commercial General
Liability, Automobile Liability and Employers’ Liability coverages which is at
least as broad as these underlying policies with a limit of liability of
$10,000,000.00 (for the Loan greater than $10,000,000.00).

45

 

(iv)          All-Risk Property (Special Cause of Loss) Insurance including,
without limitation, coverage for loss or damage to the Property and Improvements
by fire and other perils including windstorm, earth movement and malicious
mischief, building ordinance extension endorsement (including cost of
demolition, increased costs of construction and the value of the undamaged
portion of the building and soft costs coverage), and boiler and machinery
coverage (if separate policy, that policy must include loss of rents or business
interruption coverage), as specified by the Lender. The policy shall be in an
amount not less than the full insurable value on a replacement cost basis of the
insured Property and Improvements and personal property related thereto (without
deduction for depreciation). If the policy is a blanket policy covering the
Property and Improvements and one or more other properties, the policy must
specify the dollar amount of the total blanket limit of the policy that is
allocated to each property, and the amount so allocated to the Property and
Improvements must not be less than the full insurable value on a replacement
cost basis. During any construction period, such policy shall be written in the
so-called “Builder’s Risk Completed Value Non-Reporting Form” with no
coinsurance requirement and shall contain a provision granting the insured
permission to occupy prior to completion. Such policy shall not contain an
exclusion for terrorist losses. However, if such an exclusion exists in the
All-Risk policy, a separate Terrorism policy covering Certified Acts of
Terrorism must be evidenced to the Lender in an amount equal to the full
replacement cost of the Property and Improvements, or the amount of the Loan,
whichever is less. This policy must also list the Lender as mortgagee and loss
payee.

(v)            Workers’ Compensation and Employer’s Liability Insurance if
applicable in accordance with the applicable laws of the state in which the work
is to be performed or of the state in which Borrower is obligated to pay
compensation to employees engaged in the performance of the work. The policy
limit under the Employer’s Liability Insurance Section shall not be less than
$1,000,000.00 for any one accident.

(vi)          If the Property, or any part thereof, lies within a “special flood
hazard area” as designated on maps prepared by the Federal Emergency Management
Agency (“FEMA”), a National Flood Insurance Program Standard Flood Insurance
Policy (“SFIP”) and/or insurance from a private insurance carrier (which may
substitute for or supplement, the SFIP) in form and substance acceptable to
Lender covering the Improvements and contents, if applicable, for the duration
of the Loan in the amount of the full insurable value of the Improvements and
contents, if applicable, or the amount of the Loan, whichever is less.

46

 

(vii)        Rent loss or business interruption insurance against loss of income
(including, but not limited to, rent, cost reimbursements and all other amounts
payable by tenants under Leases or otherwise derived by Borrower from the
operation of the Project) arising out of damage to or destruction of the
Property and Improvements by fire or other peril insured against under each
policy. The amount of the policy shall be in the amount equal to one year’s
projected rentals or gross revenue.

(viii)      Such other insurance coverages in such amounts as Lender may
reasonably require, which may include, without limitation, errors and omissions
insurance with respect to the contractors, architects and engineers.

(b)            Policy Requirements; Insurance Consultant. All insurance policies
shall (i) be issued by an insurance company licensed to do business in the state
where the Project is located having a rating of “A-” VIII or better by A.M. Best
Co., in Best’s Rating Guide, (ii) name “JPMorgan Chase Bank, N.A. and any and
all subsidiaries and their successors and/or assigns as their interests may
appear” as additional insureds on all liability insurance and as mortgagee and
loss payee on all All-Risk Property, flood insurance, and rent loss or business
interruption insurance (whether or not required hereunder), (iii) be endorsed to
show that Borrower’s insurance shall be primary and all insurance carried by
Lender is strictly excess and secondary and shall not contribute with Borrower’s
insurance, (iv) provide that Lender is to receive thirty (30) days written
notice prior to non-renewal or cancellation, (v) be evidenced by a certificate
of insurance to be provided to Lender along with a copy of the policy for
All-Risk Property coverage or such other evidence of insurance acceptable to
Lender in its reasonable discretion, (vi) include either policy or binder
numbers on the ACORD form, and (vii) be in form and amounts acceptable to
Lender; provided, however, that with respect to any flood insurance required
hereunder, acceptable proof of coverage shall not include certificates of
insurance. Lender, at its option and upon notice to Borrower, may retain, at
Borrower’s expense, an insurance consultant to review the insurance for the
Property and Improvements to confirm that it complies with the terms and
conditions set forth herein.

(c)             Evidence of Insurance; Payment of Premiums. Borrower shall
deliver to Lender, before the expiration of an existing policy, evidence
acceptable to Lender of the continuation of the coverage of the expiring policy.
If Lender has not received satisfactory evidence of such continuation of
coverage in a reasonable time frame herein specified, Lender shall have the
right, but not the obligation, to purchase such insurance for Lender’s interest
only. Any amounts so disbursed by Lender pursuant to this Section shall be
repaid by Borrower within 10 days after written demand therefor. Nothing
contained in this Section shall require Lender to incur any expense or take any
action hereunder, and inaction by Lender shall never be considered a waiver of
any right accruing to Lender on account on this Section. The payment by Lender
of any insurance premium for insurance which Borrower is obligated to provide
hereunder but which Lender believes has not been paid, shall be conclusive
between the parties as to the legality and amounts so paid. Borrower agrees to
pay all premiums on such insurance as they become due, and will not permit any
condition to exist on or with respect to the Mortgaged Property which would
wholly or partially invalidate any insurance thereon.

47

 

(d)            Collateral Protection. Unless Borrower provides Lender with
evidence satisfactory to Lender of the insurance coverage required by this
Agreement, Lender may purchase insurance at Borrower’s expense to protect
Lender’s interest in the Mortgaged Property. This insurance may, but need not,
protect Borrower’s interest in the Mortgaged Property. The coverages that Lender
purchases may not pay any claim that Borrower makes or any claim that is made
against Borrower in connection with the Mortgaged Property. Borrower or Lender
(as appropriate) may later cancel any insurance purchased by Lender, but only
after Lender receives satisfactory evidence that Borrower has obtained insurance
as required by this Agreement. If Lender purchases insurance for the Mortgaged
Property, Borrower will be responsible for the costs of that insurance,
including any charges imposed by Lender in connection with the placement of
insurance, until the effective date of the cancellation or expiration of such
insurance. The costs of the insurance may, at Lender’s discretion, be added to
Borrower’s total principal obligation owing to Lender, and in any event shall be
secured by the liens on the Mortgaged Property created by the Loan Documents. It
is understood and agreed that the costs of insurance obtained by Lender may be
more than the costs of insurance Borrower may be able to obtain on its own.

(e)             No Liability; Assignment. Lender shall not by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any such insurance, incur any liability for the form or legal sufficiency of
insurance contracts, solvency of insurers, or payment of losses, and Borrower
hereby expressly assumes full responsibility therefor and all liability, if any,
thereunder. Borrower hereby absolutely assigns and transfers to Lender all of
Borrower’s right, title and interest in and to any unearned premiums paid on
policies and any claims thereunder and Lender shall have the right, but not the
obligation, to assign any then existing claims under the same to any purchaser
of the Mortgaged Property at any foreclosure sale; provided, however, that so
long as no Default exists and is continuing hereunder, Borrower shall have the
right under a license granted hereby, and Lender hereby grants to Borrower a
license, to exercise rights under said policies and in and to said premiums
subject to the provisions of this Agreement. Said license shall be revoked
automatically upon the occurrence and during the continuance of a Default
hereunder. In the event of a foreclosure of the Mortgage, or other transfer of
title to the Mortgaged Property in extinguishment in whole or in part of the
Loan, all right, title and interest of Borrower in and to the insurance policies
then in force and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

(f)             No Separate Insurance. Borrower shall not carry any separate
insurance on the Mortgaged Property concurrent in kind or form with any
insurance required hereunder or contributing in the event of loss without
Lender’s prior written consent, and any such policy shall have attached a
standard non-contributing mortgagee clause, with loss payable to Lender, and
shall otherwise meet all other requirements set forth herein.

48

 

(g)            Casualty Loss.

(i)              If all or any part of the Mortgaged Property shall be damaged
or destroyed by fire or other casualty, Borrower shall give immediate written
notice and make a claim to the insurance carrier and Lender. With respect to any
such casualty loss for which Borrower has an insurance claim that exceeds One
Million Dollars ($1,000,000), Borrower hereby authorizes and empowers Lender, at
Lender’s option and in Lender’s sole discretion as attorney-in-fact for
Borrower, to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom Lender’s expenses incurred in the collection of such proceeds;
provided, however, that the foregoing authorization and empowerment of Lender to
act as attorney-in-fact for Borrower shall not become effective until the
occurrence and during the continuance of a Default or until such time as
Borrower fails to diligently pursue the collection of such insurance proceeds in
Lender’s reasonable opinion. The foregoing appointment is irrevocable, coupled
with an interest, and continuing so long as the Commitment or Obligations remain
outstanding, and such rights, powers and privileges shall be exclusive in
Lender, its successors and assigns.

(ii)            As sole loss payee on all policies of casualty insurance, Lender
shall jointly receive all insurance proceeds from any casualty loss, and shall
hold the same in an interest-bearing account pending disposition in accordance
with this Section. Borrower authorizes Lender to deduct from such insurance
proceeds received by Lender all of Lender’s costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred in connection with the
collection thereof (the remainder of such insurance proceeds being referred to
herein as “Net Casualty Proceeds”).

(iii)          Lender shall cause Net Casualty Proceeds from any casualty loss
affecting the Mortgaged Property of less than $1,000,000 to be disbursed to
Borrower for reconstruction and repair of the Mortgaged Property. Lender shall
cause the Net Casualty Proceeds from any casualty loss affecting the Mortgaged
Property in excess of $1,000,000 to be disbursed for the cost of reconstruction
of the Mortgaged Property if all of the following conditions are satisfied
within ninety (90) days after the applicable casualty loss: (A) Borrower
satisfies Lender that the reconstruction can be completed within a reasonable
period of time after such casualty loss (but in no event later than the Maturity
Date) and that after giving effect to such reconstruction the Mortgaged Property
will be restored to its condition immediately prior to the casualty loss; (B)
Borrower satisfies Lender that the Net Casualty Proceeds are sufficient to pay
all costs of reconstruction, and if insufficient, Borrower deposits with Lender
additional funds to make up such insufficiency; (C) Borrower delivers to Lender
all plans and specifications and construction contracts for the work of
reconstruction and such plans and

49

 

specifications and construction contracts are in form and content reasonably
acceptable to Lender and with a contractor reasonably acceptable to Lender; and
(D) Borrower delivers to Lender satisfactory evidence that upon completion of
the reconstruction the Anchor Leases will remain in full force and effect. The
disbursement of Net Casualty Proceeds pursuant to this clause (iv) shall be in
accordance with customary disbursement procedures and shall not be available
after the occurrence and during the continuance of a Default. Any Net Casualty
Proceeds not required to reconstruct the Mortgaged Property shall be delivered
to Borrower after expiration of the lien period for the work of reconstruction
(or, at Borrower’s option, after delivery of title insurance to Lender, over
such liens where the lien period has not so expired). Upon the occurrence and
during the continuance of a Default or in the event Borrower is unable to
satisfy the conditions set forth in subclauses (A) through (D) hereof by the
required date, Lender, shall have the right (but not the obligation) to apply
all Net Casualty Proceeds held by it to the payment of the Obligations. Borrower
shall have the obligation to promptly and diligently complete the work of
reconstruction necessitated by any casualty loss and restore the Mortgaged
Property to the equivalent of its condition immediately prior to such casualty
provided the applicable Net Casualty Proceeds are made available to Borrower for
such purpose.

Section 7.02       Condemnation and Other Awards.

Immediately upon receiving written notice of the institution or threatened
institution of any proceeding for the condemnation of the Mortgaged Property or
any part thereof, Borrower shall notify Lender of such fact. Borrower shall then
file or defend its rights thereunder and prosecute the same with due diligence
to its final disposition; provided, however, that Borrower shall not enter into
any settlement of such proceeding involving $250,000 or more without the prior
approval of Lender, such approval not to be unreasonably withheld, delayed or
conditioned. Lender shall be entitled, at its option, to appear in any such
proceeding in its own name, and upon the occurrence and during the continuation
of a Default or if Borrower fails to diligently prosecute such proceeding, (a)
Lender shall be entitled, at its option, to appear in and prosecute any such
proceeding or to make any compromise or settlement in connection with such
condemnation on behalf of Borrower, and (b) Borrower hereby irrevocably
constitutes and appoints Lender as its attorney-in-fact, and such appointment is
coupled with an interest, to commence, appear in and prosecute such action or
proceeding or to make such compromise or settlement in connection with any such
condemnation on its behalf. The foregoing appointment is irrevocable and
continuing so long as the Commitments or Obligations remain outstanding, and
such rights, powers and privileges shall be exclusive in Lender, its successors
and assigns. If the Mortgaged Property or any material part thereof is taken or
materially diminished in value in connection with such condemnation, or if a
consent settlement is entered, by or under threat of such proceeding, the award
or settlement payable to Borrower by virtue of its interest in the Mortgaged
Property, shall be, and by these presents is, assigned, transferred and set over
unto Lender. Any such award or settlement shall be first applied to reimburse
Lender for all costs and

50

 

expenses, including reasonable attorneys’ fees, incurred in connection with the
collection of such award or settlement. The balance of such award or settlement
(the “Net Condemnation Proceeds”) shall be paid to Lender for application in the
manner set forth in Section 7.01(g) as if such award or settlement constituted
insurance proceeds from a casualty loss; provided, however, that Lender shall
have no obligation to make Net Condemnation Proceeds available for construction
or reconstruction of the Mortgaged Property unless Lender has determined that
the Mortgaged Property as so constructed or reconstructed after giving effect to
the condemnation would have a value that is no less than its value would have
been had there been no such condemnation. Borrower shall have the obligation to
promptly and diligently complete the work of reconstruction necessitated by any
condemnation and restore the Mortgaged Property to the equivalent of its
condition immediately prior to such condemnation (or if the initial construction
of the Improvements is not substantially complete at the time of such
condemnation, continue the construction of the Improvements in accordance with
the terms hereof) provided the applicable Net Condemnation Proceeds are made
available to Borrower for such purpose.

ARTICLE VIII
DEFAULTS

Section 8.01       Defaults.

Any of the following events, after passage of the applicable cure period set
forth below, shall constitute a “Default” hereunder:

(a)             Failure to Make Payment. The failure by Borrower to pay in full
any principal of the Loan when due; the failure by Borrower to pay in full any
interest on the Loan or any fees or any other amounts due under the Loan
Documents (other than principal) when due and such failure continues unremedied
for a period of five (5) days after the due date thereof; or the failure by
Borrower to make any other payment or deposit required hereunder or under any of
the other Loan Documents within the period set forth in Loan Documents, or if no
period is set forth in the Loan Documents, then within ten (10) Business Days
after demand therefor;

(b)            Involuntary Proceeding. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Borrower or any Guarantor or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

51

 

(c)             Voluntary Proceedings. Borrower or any Guarantor shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (b) of this Section, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any Guarantor or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(d)            Assignment for Benefit of Creditors. The execution by Borrower or
Guarantor of an assignment for the benefit of creditors;

(e)             Unable to Pay Debts. The admission in writing by Borrower or
Guarantor that it is unable to pay its debts as they mature or that it is
generally not paying its debts as they mature;

(f)             Liquidation of Borrower or Guarantor. The liquidation,
termination or dissolution of Borrower or Guarantor;

(g)            Transfer or Encumbrance of Interest in Mortgaged Property or
Borrower.

(i)              Mortgaged Property. The sale, lease (except a Permitted
Transfer), exchange, conveyance, transfer, mortgage, assignment, pledge or
encumbrance, either voluntarily or involuntarily, or the agreement to do so, of
any right, title or interest of Borrower in and to the Mortgaged Property or any
portion thereof, which occurrence is not rendered ineffective within fifteen
(15) days after occurrence; provided, however, that Borrower shall be permitted
to replace defective, obsolete or worn out personal property, and Borrower shall
be permitted to grant and/or record Permitted Encumbrances;

(ii)            Borrower. The sale, exchange, conveyance, transfer, mortgage,
assignment, pledge or encumbrance, either voluntarily or involuntarily, or the
agreement to do so, of any direct or indirect ownership interest in Borrower or
any portion thereof (other than a Permitted Transfer); or any change (whether
voluntary or involuntary) in the management or control of Borrower;

(h)            Levy; Attachment; Seizure. The levy, attachment or seizure
pursuant to court order of (i) any right, title or interest of Borrower in and
to the Mortgaged Property or any portion thereof or (ii) any direct or indirect
ownership interests in Borrower, if such order is not vacated and the proceeding
in which it was entered is not dismissed within thirty (30) days of the entry of
such order;

52

 

(i)              Failure of Representations. Any representation or warranty
contained herein or in any of the other Loan Documents, or in any certificate or
other document executed by Borrower or Guarantor and delivered to Lender
pursuant to or in connection with this Agreement, is not true and correct in all
material respects, or omits to state a material fact necessary to make such
representation not misleading, in each case, as of the date made or deemed made;

(j)              Claims; Liens; Encumbrances; Stop Notices. Unless Borrower is
contesting the same in accordance with the provisions of Section 4.01(c) hereof,
the filing of any claim of lien or encumbrance against the Mortgaged Property or
any part thereof that is not released or insured over with a title insurance
endorsement (obtained at Borrower’s cost and expense) within thirty (30) days
after notice thereof from Lender to Borrower; or the service on Lender or any
disburser of funds of a notice or demand to withhold funds, which is not
nullified within thirty (30) days after the date of such service;

(k)            Permits; Utilities; Insurance. (i) The neglect, failure or
refusal of Borrower to keep in full force and effect any material permit,
license, consent or approval required for the construction or operation of the
Improvements that is not fully reinstated within thirty (30) days after Lender
gives Borrower notice of the lapse of effectiveness of such material permit,
license, consent or approval; or (ii) the curtailment in availability to the
Mortgaged Property of utilities or other public services necessary for the full
occupancy and utilization of the Improvements that is not restored to full
availability within thirty (30) days after Lender gives Borrower notice of such
curtailment of availability; or (iii) the failure by Borrower to maintain any
insurance required under Section 7.01 hereof that is not cured within five (5)
days after Lender gives Borrower notice of such lapse;

(l)              Cessation of Loan Documents to be Effective. The cessation, for
any reason, of any Loan Document to be in full force and effect in all material
respects; the failure of any Lien intended to be created by the Loan Documents
to exist or to be valid and perfected; the cessation of any such Lien, for any
reason, to have the priority contemplated by this Agreement or the other Loan
Documents, subject to Borrower’s right to contest liens in accordance with the
terms of this Agreement; or the revocation by Guarantor of the Guaranty or any
other Loan Document executed by Guarantor;

(m)          ERISA. Any breach of the provisions of Section 4.10 hereof;

(n)            Debt Service Coverage Covenant. Any breach of the provisions of
Section 4.13 hereof.

(o)            Prohibited Distributions. Any breach of the provisions of
Section 4.06 hereof shall occur which is not cured by Borrower within five (5)
days after such breach;

(p)            Operations of Borrower. Any breach of the provisions of
Section 4.03 hereof shall occur which is not cured by Borrower within ten (10)
days after Lender gives Borrower notice thereof;

53

 

(q)            Judgments. Any judgment or order for the payment of money (i) in
excess of $500,000 is rendered against Borrower or (ii) in excess of an amount
equal to the lesser of (i) 10% of the tangible net worth of Guarantor, or (ii)
$25,000,000;`

(r)             and either (a) enforcement proceedings have been commenced by a
creditor upon such judgment, or (b) there is a period of thirty (30) days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect;

(s)             Guarantor Financial Covenant. Guarantor shall be in breach of
its financial covenants set forth in Section 10 of the Guaranty;

(t)              Swap Agreements. The occurrence or existence of any default,
event of default or other similar condition or event (however described) with
respect to any Swap Agreement, whether or not Lender or an Affiliate of Lender
is a party thereto;

(u)            Borrower Cross-Default. Failure by Borrower to pay when due any
Indebtedness in an outstanding principal amount of $500,000 or more in the
aggregate excluding the Loan (“Material Borrower Indebtedness”); or the default
by Borrower in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any loan
agreement or other debt instrument, or any other event shall occur or condition
exist, the effect of which default, event or condition is to cause, or permit
the holder(s) of such Material Borrower Indebtedness to cause, such Material
Borrower Indebtedness to become due prior to its stated maturity or any
commitment to lend under any such loan agreement or other debt instrument to be
terminated prior to its stated expiration date; or any Material Borrower
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof;

(v)            Failure to Perform Covenants. The failure of Borrower to fully
perform any and all covenants and agreements hereunder or under any of the other
Loan Documents, and, with respect to covenants and agreements other than those
specifically referenced in this Section 8.01, or for which another cure period
is provided, such failure is not cured by Borrower within thirty (30) days after
Lender gives notice to Borrower thereof, provided that, if such failure cannot
reasonably be cured within such thirty (30) days prior, the same shall not
constitute a Default as long as Borrower promptly undertakes and diligently
pursues each cure and does cure such failure within ninety (90) days of such
notice; or

(w)           Termination of Ground Lease. The termination of the Ground Lease.

54

 

 

ARTICLE IX
ACCELERATION AND REMEDIES

Section 9.01       Acceleration.

If any Default described in Section 8.01(b) or (c) hereof occurs with respect to
Borrower, the obligations of the Lender to make the Loan hereunder shall
automatically terminate and the Obligations (other than Swap Obligations
included therein) shall immediately become due and payable without any election
or action on the part of Lender. If any other Default occurs, Lender may
terminate or suspend the Commitment, or declare the Obligations (other than Swap
Obligations included therein) to be due and payable, or both, whereupon the
Obligations (other than Swap Obligations included therein) shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which Borrower hereby expressly waives. Lender has the rights
and remedies with respect to the Swap Obligations as provided in the Swap
Agreements.

Section 9.02       Curing of Defaults.

Upon the occurrence of a Default hereunder, without waiving any right of
acceleration or foreclosure under the Loan Documents which Lender may have by
reason of such Default or any other right Lender may have against Borrower
because of said Default, Lender shall have the right (but not the obligation) to
take such actions and make such payments as shall be necessary to cure such
Default, including, without limitation, the making of Advances. All amounts so
expended shall constitute Obligations and shall be payable by Borrower on demand
by Lender.

ARTICLE X
MISCELLANEOUS

Section 10.01   Notices.

(a)             Generally. Except in the case of notices and other
communications expressly permitted to be given by electronic communication (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, return receipt
requested or sent by telecopy, as follows:

(i)              if to any Borrower, to it c/o Inland Real Estate Income Trust,
Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523, Attention JoAnn
McGuinness (Telecopy No. (630) 368-2218, (E-mail address:
joann.mcguninness@inlandgroup.com) with a copy to: The Inland Real Estate Group,
2901 Butterfield Road, Oak Brook, Illinois 60523, Attention General Counsel; and

55

 

(ii)            if to Lender, to it at JPMorgan Chase Bank, N.A., Real Estate
Bank, 10 South Dearborn Street, 19th Floor, Chicago, Illinois 60603, Attention
of Carrie A. Reichert (Telecopy No. (312) 325-5172); (E-mail address:
carrie.a.reichert@chase.com).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)            Electronic Notices. Lender or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Interest
Election Requests and notices of prepayments hereunder may be made by electronic
communication (including email and internet or intranet websites) pursuant to
procedures approved by the Lender.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the “receipt” by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor, provided that if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice for both clauses (i) and (ii), or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c)             Changes in Address. Any party hereto may change its address or
telecopy number or email address for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

(d)            Electronic Systems.

(i)              The Borrower agrees that the Lender may, but shall not be
obligated to, make Communications (as defined below) available to the Borrower
or any other lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

56

 

(ii)            Any Electronic System used by the Lender is provided “as is” and
“as available.” The Lender does not warrant the adequacy of such Electronic
Systems and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by the Lender in connection with the
Communications or any Electronic System. In no event shall the Lender have any
liability to the Borrower, any other lender, or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Lender’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

Section 10.02   Waivers; Amendments.

(a)             No Deemed Waivers; Remedies Cumulative. No failure or delay by
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Lender hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 10.02(b) hereof, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Unmatured Default, regardless of
whether Lender may have had notice or knowledge of such Default or Unmatured
Default at the time.

(b)            Waivers and Amendments. No provision of this Agreement or any
other Loan Agreement or any Required Third Party Document may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Lender.

57

 

 

Section 10.03   Expenses; Indemnity; Damage Waiver.

(a)             Expenses. Borrower shall pay (i) all reasonable third party
out-of-pocket expenses incurred by Lender and its Affiliates, including
appraisal fees, inspection fees, Inspecting Professional charges, title and
escrow charges, the cost of Intralinks or a similar electronic workspace, and
the reasonable fees, charges and disbursements of counsel for Lender, the
preparation and administration of this Agreement, the other Loan Documents and
the Required Third Party Documents or any extensions, amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all third party
out-of-pocket expenses incurred by Lender, including the reasonable fees,
charges and disbursements of any counsel for Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loan made hereunder, including all such third party
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such the Loan.

(b)            Borrower Indemnity. Borrower shall indemnify Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, judgments, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any Indemnitee
(collectively, “Losses”), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
Losses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. The foregoing indemnity set forth in this
Section 10.03(b) shall not apply (i) with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim and (ii)
to any Losses, which are the subject of the Environmental Indemnity Agreement,
it being the intention of the parties hereto that Borrower’s liability for
environmental matters be governed exclusively by the Environmental Indemnity
Agreement and not by this Agreement.

58

 

(c)             Damage Waiver. To the extent permitted by applicable law, no
party hereto shall assert, and each such party hereby waives, any claim against
any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that, nothing in this clause (C) shall
relieve Borrower of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

(d)            Payment of Amounts Due. All amounts due under this Section shall
be payable not later than ten (10) days after written demand therefor.

Section 10.04   Successors and Assigns.

(a)             Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Lender, in Lender’s sole discretion (and any attempted
assignment or transfer by Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in
Section 10.04(c) hereof) and, to the extent expressly contemplated hereby, the
Related Parties of Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)            Assignment by Lender.

(i)              Subject to the conditions set forth in Section 10.04(c)(ii)
below, Lender may assign to one or more Persons other than an Ineligible
Institution, assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loan at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of Borrower, provided that no consent of Borrower shall be required
for an assignment to an Affiliate of Lender or an Approved Fund or, if a Default
has occurred and is continuing, any other assignee.

59

 

(ii)            Subject to Lender’s notification to Borrower of an assignment,
assignee shall be a party hereto and, to the extent of the interest assigned,
have the rights and obligations of a Lender under this Agreement, and Lender
shall, to the extent of the interest assigned, be released from its obligations
under this Agreement (and, in the case of an assignment covering all of Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 3.08,
Section 3.09, Section 3.10 and Section 10.03 hereof). Borrower hereby agrees to
execute any amendment and/or any other document that may be necessary to
effectuate such an assignment, including an amendment to this Agreement to
provide for multiple lenders and an administrative agent to act on behalf of
such lenders.

For the purposes of this Section, the term “Approved Fund” and “Ineligible
Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank the Loan and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) the Borrower,
Guarantor, or any of its Affiliates, or (c) a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof.

(c)             Participations.

(i)              Lender may, without the consent of Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loan owing to it); provided that (A)
Lender’s obligations under this Agreement shall remain unchanged, (B) Lender
shall remain solely responsible to Borrower for the performance of such
obligations and (C) Borrower shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which Lender sells such a participation
shall provide that Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement. Subject to Section 10.04(c)(ii) hereof, Borrower agrees that each
Participant shall be entitled to the benefits of Section 3.08, Section 3.09
Section 3.10 (subject to the requirements and limitations therein, including the
requirements under Section 3.10(f) (it being understood that the documentation
required under Section 3.10(f) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.04(b) hereof; provided that such Participant
(A) agrees to be subject to

60

 

the provisions of Section 3.12 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 3.08 or Section 3.10, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 hereof as though it were a Lender.

(ii)            A Participant shall not be entitled to receive any greater
payment under Section 3.08 or Section 3.10 hereof than Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.

(d)            Pledges by Lender. Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for Lender as a party hereto.

Section 10.05   Survival.

(a)             All covenants, agreements, representations and warranties made
by Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by Lender and shall survive the execution and delivery of this
Agreement and the making of any the Loan, regardless of any investigation made
by Lender or on its behalf and notwithstanding that Lender may have had notice
or knowledge of any Default or Unmatured Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and so long as the Commitment has not expired or terminated. The provisions of
Section 3.08 or Section 3.10, and Section 10.03 hereof shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan, the expiration or termination
the Commitments or the termination of this Agreement or any provision hereof.

61

 

 

Section 10.06   Counterparts; Integration; Effectiveness.

(a)             This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received a counterpart
hereof duly executed by Borrower, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(b)            Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.07   Severability.

Any provision of this Agreement or any other Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

62

 

 

Section 10.08   Right of Setoff.

If a Default shall have occurred and be continuing, Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by Lender or Affiliate to or for the credit
or the account of Borrower against any or all the Obligations, irrespective of
whether or not Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which Lender may have.

Section 10.09   Governing Law; Jurisdiction; Consent to Service of Process.

(a)             Governing Law. This Agreement shall be construed in accordance
with and governed by the internal laws (and not the law of conflicts) of the
State of Illinois (including, without limitation, 735 ILCS Section 105/5-1 et
seq.), but giving effect to federal laws applicable to national banks.

(b)            Consent to Jurisdiction. Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any United States Federal or Illinois State court sitting in
Chicago, Illinois, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Illinois State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against Borrower or its properties in the courts of any jurisdiction.

(c)             Waiver of Objection to Venue. Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 10.09(b) hereof. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

63

 

(d)            Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices Section 10.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

Section 10.10   WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.11   Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12   Confidentiality.

Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to the Obligations or the enforcement
of rights under the Loan Documents or any Swap Agreement, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to Borrower and its obligations, (g) with the consent of Borrower, (h)
to holders of equity interests in Borrower, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Lender on a non-confidential basis from
a

64

 

source other than Borrower. For the purposes of this Section, “Information”
means all information received from Borrower relating to Borrower or its
business, other than any such information that is available to Lender on a
nonconfidential basis prior to disclosure by Borrower; provided that, in the
case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING BORROWER, THE GUARANTOR, AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

Section 10.13   Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by Lender in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to Lender in respect of other the Loan or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by Lender.

Section 10.14   USA Patriot Act.

Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.

65

 

 

Section 10.15   Replacement Documentation.

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of a Note or any other security document which is not
of public record, and, in the case of any such loss, theft, destruction or
mutilation, Borrower will issue, in lieu thereof, a replacement Note or other
security document in the same principal amount thereof and otherwise of like
tenor. In the event that Borrower issues such replacement Note or other security
document, Lender shall indemnify and hold harmless Borrower from any liability
incurred by Borrower in connection with the lost, stolen, destroyed or mutilated
Note or security document.

Section 10.16   Swap Agreements.

All Swap Agreements, if any, between Borrower and Lender or any Affiliate of
Lender are independent agreements governed by the written provisions of said
Swap Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loan Documents, except as otherwise expressly provided in said written
Swap Agreements, and any payoff statement from Lender relating to the Loan shall
not apply to said Swap Agreements.

 

 

[SIGNATURE PAGE FOLLOWS]

66

 

IN WITNESS WHEREOF, the parties hereto have executed this Term Loan and Security
Agreement as of the day and year first above written.

  IREIT LITTLE ROCK MIDTOWNE, L.L.C., a Delaware limited liability company      
By:  Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member       By:  /s/ David Z. Lichterman   Name:  David Z. Lichterman  
Title:  Vice President, Treasurer & CAO           JPMORGAN CHASE BANK, N.A.    
  By:  /s/ Carrie A. Reichert   Name:  Carrie A. Reichert   Title:  Sr. Credit
Banker

 

67

 

EXHIBIT A

LEGAL DESCRIPTION

 [image_001.gif]

 

 

 

EXHIBIT B

LIMITED RECOURSE AND GUARANTY PROVISIONS

A.              Notwithstanding anything herein to the contrary, at all times
prior to the payment in full of the Obligations, Borrower and Guarantor shall
have unlimited liability for the payment and performance of the Obligations if:

1.               there is a transfer or encumbrance or other action involving
interests in the Mortgaged Property or the Borrower that is a Default under
Section 8.01(g) (Transfer or Encumbrance of Interest in Mortgage Property or
Borrower) of the Loan Agreement, except for Liens securing (a) claims of Persons
supplying labor or materials to the Mortgaged Property, or (b) unpaid taxes,
assessments and governmental charges levied upon, assessed or charged against
the Mortgaged Property (together, “Mechanics and Tax Liens”); or

2.               Borrower or Guarantor voluntarily takes any of the actions
described in Section 8.01(c) (Voluntary Proceedings) of the Loan Agreement; or

3.               Any involuntary proceeding or other action described in
Section 8.01(b) (Involuntary Proceeding) of the Loan Agreement is taken against
Borrower or Guarantor.

B.              In addition, notwithstanding anything herein to the contrary, at
all times prior to the payment in full of the Obligations, the Guarantor
guaranties to Lender, the full and prompt payment of, and agrees to pay protect,
guarantee, indemnify, defend and hold harmless Lender from and against, any
liability, loss, damage, costs and expenses (including legal fees and
disbursements) suffered by Lender, and caused by or related to or as a result of
the following:

1.               any willful misconduct, fraud or material misrepresentation in
any of the Loan Documents by Borrower, Guarantor, or any Affiliate, or any of
their respective partners, members, officers, or directors;

2.               physical waste with respect to any portion of the Mortgaged
Property;

3.               the removal or disposal of any property in which Lender has a
Lien, in violation of the terms of the Loan Documents;

4.               the failure of Borrower to maintain the insurance coverages
required under the Loan Documents, or the application, misapplication or
misappropriation of any insurance proceeds or condemnation awards in a manner
not permitted by the Loan Documents;

B-1

 

 

5.               failure by Borrower to pay to Lender all revenues received by
or on behalf of Borrower from the operation or ownership of the Mortgaged
Property after Lender has notified Borrower of a Default, less only that portion
of such revenues which is actually used by Borrower to operate the Mortgaged
Property in the ordinary course of business;

6.               Mechanics and Tax Liens in violation of Section 4.01 of the
Loan Agreement;

7.               obligations covered under the Environmental Indemnity the
failure of the Property or any part thereof to comply with applicable zoning
requirements and parking requirements;

8.               the termination of the Ground Lease.

C.              These provisions are in addition to, and not in limitation of,
the obligations of the Guarantor under the Environmental Indemnity.

 

 

 

 

B-2

 

 

 

EXHIBIT C

 

 

APPROVED LEASES

 

All leases shown on the rent roll attached hereto.

 

 

EXHIBIT D

PERMITTED TRANSFER DEFINITION

“Permitted Transfer” shall mean one of the following, subject to the last
paragraph of this definition:

(i) a sale or transfer of interests in Guarantor by shareholders thereof upon
satisfaction of all of the following conditions to the extent applicable:

(A) If the transfer is of 25% or more to the same or an affiliated transferree
(in one or a series of transactions),

(1) Lender receives thirty (30) days advance written notice from Borrower;

(2) the provisions of Sections 4.11 and 4.12 of the Loan Agreement (or the
equivalent provisions in use by Lender at the time of transfer) have been
complied with (and Borrower will provide Lender with all information and
materials requested by Lender to determine compliance with such provisions);

(3) Lender has received payment by Borrower of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof, including, without limitation, reasonable attorneys’ fees;
and

(4) Lender has received all organizational documents for the transferee,
including a certificate of good standing and all documentation requested by
Lender under clause (A)(2) above.

(B) If the transfer is of 49% or more to the same or an affiliated transferee
(in one or a series of transactions), in addition to the items in (i)(A),

(1) the transferree is an entity to which either (a) Lender is then making
commercial real estate loans, and to which Lender would consider making
additional commercial real estate loans, or (b) with respect to any other
entity, is an entity to which Lender would consider making commercial real
estate loans, in each case in Lender’s sole and absolute judgment;

(2) the transferee continues to satisfy the net worth requirements of Guarantor
set forth in the Guaranty from and after the date of the transfer;

 

D-1

 

 

 

(3) the tangible net worth of the transferee shall equal or exceed the tangible
net worth of IREIT immediately prior to such transfer and shall be otherwise
acceptable to Lender, in its sole and absolute judgment; and

(4) the transferee assumes in writing all guaranty and indemnity obligations of
IREIT to Lender pursuant to such assumption and transfer documents as are
required by Lender in its sole and absolute discretion and evidencing the
successor entity’s agreement to perform and be bound by such documents.

(ii) a transfer of (a) the entire Property or (b) the entire membership,
partnership or other equitable interest, as applicable, in the Borrower to a
Permitted Affiliate Transferee (as hereinafter defined) upon satisfaction of all
of the following conditions:

(A) Lender receives thirty (30) days advance written notice from Borrower;

(B) the credit worthiness of Inland Real Estate Income Trust, Inc. (“IREIT”) has
not deteriorated from the date hereof to the date of the proposed transfer,
IREIT continues as the Guarantor of the Loan, affirms all its obligations as
guarantor and indemnitor pursuant to the terms of an assumption agreement
acceptable to Lender in its sole and absolute discretion, under any existing
guaranties and indemnities given to or in favor of Lender, and IREIT continues
to satisfy the net worth requirements of Guarantor set forth in the Guaranty, if
any, from and after the date of the transfer to the Permitted Affiliate
Transferee;

(C) the proposed entity shall be a single asset entity (or in the case of a
transfer of the membership interest, the Borrower shall continue to remain a
single asset entity) and a wholly owned Affiliate of IREIT (the “Permitted
Affiliate Transferee”);

(D) Lender has received payment by Borrower of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof, including, without limitation, reasonable attorneys’ fees;

(E) Lender has received all organizational documents for the Permitted Affiliate
Transferee, including a certificate of good standing and consent of IREIT to the
formation of the Permitted Affiliate Transferee and all documentation requested
by Lender under clause (G) below;

D-2

 

 

 

(F) In the event of a transfer of the entire Property under this section (ii) to
a Permitted Affiliate Transferee, the execution, delivery, acknowledgement and
recordation, as applicable, of an assumption agreement, loan modification
agreement, mortgage, modification agreement, financing statements and/or any
other document reasonably required by the Lender and all in form and substance
acceptable to the Lender, in its sole and absolute discretion (collectively, the
“Transfer Documents”), evidencing the Permitted Affiliate Transferee’s agreement
to perform and be bound by the terms of the Note, the Mortgage, the Loan
Agreement, the Guaranty and other Loan Documents; and

(G) The provisions of Sections 4.11 and 4.12 of the Loan Agreement (or the
equivalent provisions in use by Lender at the time of transfer) have been
complied with (and Borrower will provide Lender with all information and
materials requested by Lender to determine compliance with such provisions).

(iii) the merger of IREIT with any of the following entities: (a) Inland Real
Estate Corporation, a Maryland corporation, (b) Inland Real Estate Investment
Corporation, a Delaware corporation, (c) Inland American Real Estate Trust,
Inc., (d) Inland Diversified Real Estate Trust, Inc., (e) any other real estate
investment trust sponsored by Inland Real Estate Investment Corporation, or (f)
any other entity composed entirely of any of the foregoing, by merger or other
business combination (the entities listed in the foregoing clauses (a) through
and including (f) are each hereinafter referred to as, a “Permitted Affiliate
REIT”): on the condition that all of the following conditions are satisfied:

(A) Lender shall receive not less than thirty (30) days prior written notice of
any such proposed merger;

(B) the tangible net worth of the surviving entity shall equal or exceed the
tangible net worth of IREIT immediately prior to such merger and shall otherwise
be acceptable to Lender, in its sole and absolute judgment;

(C) if the surviving entity is not IREIT, the successor entity shall assume in
writing all guaranty and indemnity obligations of IREIT to Lender pursuant to
such transfer documents as are required by Lender in its sole and absolute
discretion and evidencing the successor entity’s agreement to perform and be
bound by such documents;

(D) in the sole and absolute judgment of Lender, the foregoing merger is not
likely to have a material adverse effect on the ability of IREIT or the
successor entity (if the surviving entity is not IREIT), to pay its obligations
to Lender under all existing guaranties and indemnities owed by IREIT to Lender;

D-3

 

 

 

(E) Lender has received payment by Borrower of all reasonable fees and costs
incurred in connection with the review of such proposed merger and the
consummation thereof, including, without limitation, reasonable attorneys’ fees;

(F) the provisions of Sections 4.11 and 4.12 of the Loan Agreement (or the
equivalent provisions in use by Lender at the time of transfer) have been
complied with (and Borrower will provide Lender with all information and
materials requested by Lender to determine compliance with such provisions);

(G) if the Permitted Affiliate REIT is an entity to which either (a) Lender is
then making commercial real estate loans and to which Lender would consider
making additional commercial real estate loans, or (b) with respect to any other
entity, is an entity to which Lender would consider making commercial real
estate loans, in each case in Lender’s sole and absolute judgment; and

(H) Lender has received all organizational documents for the Permitted Affiliate
REIT, including a certificate of good standing and all documentation requested
by Lender under clause (F) above.

(iv) the acquisition by IREIT of any third-party entity whether by merger, stock
purchase, asset purchase or any other manner, on the condition that all of the
following conditions are satisfied:

(A) Lender shall receive thirty (30) days advance written notice from Borrower;

(B) IREIT is the surviving entity following such a transaction;

(C) the tangible net worth of IREIT shall equal or exceed the tangible net worth
of IREIT immediately prior to such a transaction and shall otherwise be
acceptable to Lender, in its sole and absolute judgment,

(D) IREIT shall retain management and control;

(E) in the sole and absolute judgment of Lender, the foregoing acquisition is
not likely to have a material adverse effect on the ability of IREIT to pay its
obligations to Lender under all existing guaranties and indemnities owed by
IREIT to Lender; and

(F) Lender has received payment by Borrower of all reasonable fees and costs
incurred in connection with the review of such proposed acquisition and the
consummation thereof, including, without limitation, reasonable attorneys’ fees.

D-4

 

 

 

(v) a transfer of (a) the entire Property or (b) the entire membership,
partnership or other equitable interest, as applicable, in the Borrower to a
Permitted Affiliate REIT or a single asset entity wholly owned by a Permitted
Affiliate REIT (each a “Permitted Transferee REIT”), on the condition that all
of the following conditions are satisfied:

(A) Lender shall receive thirty (30) days advance written notice from Borrower;

(B) the tangible net worth of the Permitted Transferee REIT shall equal or
exceed the tangible net worth of IREIT immediately prior to such a transaction
and be acceptable to Lender, in its sole and absolute judgment;

(C) the Permitted Transferee REIT shall assume in writing (without a release for
acts or omissions occurring prior to the date of transfer) all guaranty
obligations and indemnity obligations owed by IREIT to Lender pursuant to such
transfer documents as are required in its sole and absolute judgment by Lender
and evidencing the successor entity’s agreement to perform and be bound by such
documents,

(D) Lender shall have received (i) all organizational documents for the
Permitted Transferee REIT, and (ii) certificates of good standing, articles of
incorporation or organization or a certificate of limited partnership, as the
case may be, including all documentation requested by Lender under clause (G)
below;

(E) in the event of a transfer of the entire Premises under this subparagraph
(iii) to a Permitted Transferee REIT, the execution, delivery, acknowledgement
and recordation, as applicable, of such transfer documents as are reasonably
required by Lender and evidencing the Permitted Transferee REIT’s agreement to
perform and be bound by the terms of the Note, the Loan Agreement, this Mortgage
and other Loan Documents;

(F) Lender has received payment by Borrower of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof, including, without limitation, reasonable attorneys’ fees;

(G) the provisions of Sections 4.11 and 4.12 of the Loan Agreement (or the
equivalent provisions in use by Lender at the time of transfer) have been
complied with (and Borrower will provide Lender with all information and
materials requested by Lender to determine compliance with such provisions);

 

D-5

 

 

(H) the Permitted Affiliate REIT is an entity to which Lender either (a) is then
making commercial real estate loans and to which Lender would consider making
additional commercial real estate loans, or (b) with respect to any other
entity, is an entity to which Lender would consider making commercial real
estate loans, in each case in Lender’s sole and absolute judgment; and

(I) the Permitted Transferee REIT has equivalent management expertise as IREIT,
in Lender’s reasonable judgment.

(vi) a sale or transfer of the membership, partnership or other equitable
interests, as applicable, in Borrower to an entity (the “Joint Venture”) (the
“JV Transfer”) on the condition that all of the following conditions are
satisfied:

(A) Lender receives thirty (30) days advance written notice from Borrower;

(B) the credit worthiness of IREIT has not deteriorated from the date hereof to
the date of the proposed Joint Venture, IREIT continues as the Guarantor of the
Loan, affirms all its obligations as guarantor and indemnitor pursuant to the
terms of an assumption agreement acceptable to Lender in its sole and absolute
discretion, under any existing guaranties and indemnities given to or in favor
of Lender, and IREIT continues to satisfy the net worth requirements of
Guarantor set forth in the Guaranty, if any, from and after the date of the JV
Transfer;

(C) IREIT, or a wholly-owned (direct or indirect) subsidiary of IREIT retains
not less than seventy percent (70%) of the beneficial interest in the Joint
Venture (such entity, the “Inland JV Member”);

(D) The Inland JV Member is appointed to serve, and does serve, as the manager,
managing member or general partner, as the case may be, of the Joint Venture and
otherwise maintains operational and managerial control of the day-to day
operations and overall management of Borrower;

(E) No Event of Default shall have occurred and be continuing;

(F) If the transfer is of 25% or more to the same or an affiliated transferee
(in one or a series of transactions),

(1) the provisions of Sections 4.11 and 4.12 of the Loan Agreement (or the
equivalent provisions in use by Lender at the time of transfer) have been
complied with (and Borrower will provide Lender with all information and
materials requested by Lender to determine compliance with such provisions);

D-6

 

 

 

(2) Lender has received payment by Borrower of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof, including, without limitation, reasonable attorneys’ fees;
and

(3) Lender has received all organizational documents for the transferee,
including a certificate of good standing and all documentation requested by
Lender under clause (F)(1) above.

(B) If the transfer is of 49% or more to the same or an affiliated transferee
(in one or a series of transactions), in addition to the items in (vi)(F), the
transferee is an entity to which either (a) Lender is then making commercial
real estate loans, and to which Lender would consider making additional
commercial real estate loans, or (b) with respect to any other entity, is an
entity to which Lender would consider making commercial real estate loans, in
each case in Lender’s sole and absolute judgment.

Notwithstanding the foregoing, in no event shall a proposed transfer be a
Permitted Transfer if the transfer (1) could result in a violation of legal
lending limit regulations applicable to Lender or the internal policies of
Lender relating thereto, (2) would result in the representations in Sections
6.01(l) and (n) to not be true, or (3) would result in a violation of applicable
U.S. Federal law or regulation for Lender to have a loan outstanding to a
borrower in which such proposed transferee owns a direct or indirect interest.

 

 

 

 

D-7

